[Cite as State v. Wilson, 2022-Ohio-504.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,
                                                          CASE NO. 1-20-46
       PLAINTIFF-APPELLEE,

       v.

ERIC D. WILSON, JR.,                                      OPINION

       DEFENDANT-APPELLANT.



                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR 2019 0262

                                      Judgment Affirmed

                           Date of Decision: February 22, 2022



APPEARANCES:

        Markus L. Moll for Appellant

        Jana E. Emerick for Appellee
Case No. 1-20-46


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Eric D. Wilson, Jr. (“Wilson”) appeals the

judgment of the Allen County Court of Common Pleas, alleging (1) that his

convictions are not supported by sufficient evidence; (2) that his convictions are

against the manifest weight of the evidence; (3) that he was denied his right to the

effective assistance of counsel; (4) that the trial court improperly allowed a witness

to testify as an expert; (5) that the trial court erred in granting a witness immunity;

(6) that the trial court erred in admitting an expert report; and (7) that the trial court

erred in imposing his sentence. For the reasons set forth below, the judgment of the

trial court is affirmed.

                            Facts and Procedural History

       {¶2} On June 14, 2019, Detective Callie Basinger (“Detective Basinger”) of

the Allen County Sheriff’s Office received a report of a shooting on Lark Avenue

in Lima, Ohio. Tr. 182. Detective Basinger went to the scene where she observed

the victim of the shooting lying face down near the property line between two

residences. Tr. 183, 190. Ex. 4-5. She approached the victim and determined that

he was deceased. Tr. 183. The victim was later identified as Christian Laws

(“Laws”), who was also known by the nickname “Mad Maxx.” Tr. 183.

       {¶3} A neighbor informed the police that he followed two individuals

involved in the shooting to an address on St. Clair where a Willie Banks, Sr. (“Willie

Sr.”) and Lakendra Blackman (“Lakendra”) lived. Tr. 188, 190-191. The police

                                           -2-
Case No. 1-20-46


went to the house at this address and discovered a number of people at the residence

besides Willie Sr. and Lakendra. Tr. 190-193. Several of the individuals who were

at the residence were placed into police cruisers and brought to the police station for

interviews regarding Laws’s death, including Willie Banks, Jr. (“Willie Jr.”);

Dontez Smith (“Smith”); and Jolade Omosikeji (“Omosikeji”). Tr. 192-194. In an

interview with Detective Steven J. Stechschulte (“Detective Stechschulte”),

Omosikeji confessed to having shot and killed Laws. Tr. 197. The police learned

that Smith was with Omosikeji at the time that Laws was shot. Tr. 686.

       {¶4} Patrolman Sam Crish (“Patrolman Crish”) was a part of the initial

investigation into the shooting of Laws. Tr. 359-360. He later testified that he

expected retaliation in response to Laws’s death.        Tr. 361.    Patrolman Crish

explained that he had learned, from his experience as a police officer and by working

with Detective Stechschulte, that Laws had been associated with East Side gangs

(“East Side”). Tr. 362, 364. Smith and Omosikeji were associated with North Side

gangs (“North Side”). Tr. 624, 679. Patrolman Crish testified that East Side and

North Side gangs were rivals. Tr. 363. The police believed that Omosikeji shot

Laws as part of an “ongoing feud” between them. Tr. 641.

       {¶5} On June 14, 2019, believing that retaliation was possible, Patrolman

Crish drove his cruiser to McKibben Street in Lima, Ohio and parked about one

block away from where a Romelo Blackman (“Romelo”) lived. Tr. 362, 366-367.

Romelo was Lakendra’s son in addition to being Smith and Willie Jr.’s brother. Tr.

                                         -3-
Case No. 1-20-46


362, 365, 410, 687. Romelo was also associated with a North Side gang. Tr. 362.

Given these connections, Patrolman Crish believed that Romelo’s address might be

a potential site for retaliatory action. Tr. 362, 365.

       {¶6} After he parked his cruiser, Patrolman Crish got out of his car and

walked on foot towards Romelo’s address. Tr. 367. Within about twenty minutes

of his arrival, he observed a vehicle driving past Romelo’s house and heard some

yelling. Tr. 367. He then “heard a couple gunshots go off and then a car quickly

sped away.” Tr. 367. Patrolman Crish saw several people from Romelo’s house

get into a vehicle and drive after the car. Tr. 368. “A couple minutes after that from

farther west of us we could hear more shots go off.” Tr. 368.

       {¶7} Patrolman Crish testified that the police continued to “ke[ep] eyes on

[Romelo’s] house” given the continued potential for retaliation. Tr. 369. He also

stated that the police “then kept tabs on when the funeral for Christian [Laws] was

going to be” because, in his experience, retaliatory events have been known to occur

after funerals in similar situations. Tr. 369, 371. The police became aware that

Laws’s funeral was going to occur on June 21, 2019 in the vicinity of the intersection

of Cole Street and Edgewood Drive in Lima, Ohio. Tr. 371, 373.

       {¶8} On the afternoon of June 21, 2019, Romelo asked a friend, Jayden

Cartagena (“Cartagena”) to drive him to Wally’s Fillin’ Station (“Wally’s”) in

Lima, Ohio because he wanted to buy some food. Tr. 268-269. Wally’s is located

near the intersection of Cole Street and Edgewood Drive. Tr. 451. Ex. 114.

                                          -4-
Case No. 1-20-46


Cartagena met Romelo at his address on McKibben and then drove him to Wally’s

in his (Cartagena’s) pickup truck. Tr. 270-271. Cartagena parked his vehicle at

Wally’s, and Romelo went inside. Tr. 271, 273. A few moments later, Romelo

came back from the gas station store with a pizza and got into the passenger side of

Cartagena’s vehicle. Tr. 273, 275.

        {¶9} In between 2:45 P.M. and 3:00 P.M., Cartagena began to drive his

vehicle out of Wally’s parking lot and onto the street. Tr. 275, 383. He testified

that,

        [w]hen I pulled up to the road I had glanced to my left and the *
        * * I didn’t see anything and then all of a sudden I just heard shots
        fired and then I * * * just started like yelling at Romelo. I’m like,
        ‘What—what is going on,’ you know, I end up pressing on the gas
        and taking off and * * * that’s when we’re going south * * * on
        Cole Street going towards Robb.

Tr. 276. He further testified that he “heard several gunshots. It wasn’t just one. It

just was * * * repeatitive [sic] * * *. Tr. 276.

        {¶10} Cartagena then began driving to a nearby relative’s house. Tr. 277.

Cartagena later testified that, during this portion of the drive, he asked Romelo

“what [was] * * * going on” and that Romelo “didn’t say nothing.” Tr. 278. When

he got to his relative’s house, Cartagena called the police. Tr. 277. Romelo

contacted his mother, who picked him up and took him home. Tr. 289. Cartagena

testified that he did not speak to Romelo after this incident because he “was




                                          -5-
Case No. 1-20-46


obviously upset, you know, that [Romelo] * * * wasn’t telling * * * [him] what

was—what he got himself into.” Tr. 289-290.

       {¶11} At the time of the shooting, Cynthia Wall (“Wall”) was doing

yardwork outside of her house across the street from Wally’s on Cole Street. Tr.

230-232. At first, she “thought some fireworks was [sic] going off * * *.” Tr. 231,

232. She testified that she “look[ed] up and there was some young fellow that

stepped out of the third bay [of the carwash next to Wally’s] and was shooting off a

gun.” Tr. 232, 235. Wall said that “[h]e was waiving [sic] the gun * * * and then

he aimed it right at me and I took off running because I was scared to death that the

bullets was going to come flying to me.” Tr. 236. Wall testified that she could only

see one shooter at this carwash and later identified Wilson as the young man who

she had seen firing the gun on June 21, 2019. Tr. 237-238, 241.

       {¶12} At this time, Paul Custer (“Custer”) was also outside of his house on

the opposite side of Cole Street as Wally’s. Tr. 246. He was installing a screen

door at his house with his stepson when they “heard what [they] * * * believed to

be shots from a weapon.” Tr. 248. They “looked down the street towards Wally’s

Fillin[’] Station and * * * s[aw] activity down there * * *.” Tr. 248. Custer later

inspected the exterior of his house and “found that a round had went through two of

my windows and lodged in the frame of [the] * * * window to my laundry room.”

Tr. 248. Ex. 11-17.



                                         -6-
Case No. 1-20-46


       {¶13} Charles Kamler (“Kamler”) was also in the vicinity of Wally’s at the

time of this shooting. Tr. 219. He was driving one of two charter buses that were

carrying a total of forty-eight children who were returning to Lima after visiting a

residential camp. Tr. 216. Kamler testified that his bus was at a stoplight at the

intersection of Cole Street and Edgewood Drive when he “heard a couple of quick

pop, pop, pop, pop * * *.” Tr. 217. He turned towards the sound and, from his

vantage point, could see “two guys and they were firing pistols.” Tr. 218. He could

not provide a description of the shooters beyond confirming that they were wearing

black clothing and that one of them was firing his pistol with his left hand. Tr. 220,

228.

       {¶14} Kamler “told the kids to get down” and then called 9-1-1. Tr. 221. He

later testified that he was concerned because he saw the shooters go in the same

direction that the buses were headed. Tr. 224. For this reason, when the buses

arrived at the church where the parents were to pick up the children, Kamler

immediately brought the children inside the building and “locked everything down

* * *.” Tr. 225. The buses were equipped with video cameras. Tr. 217. The State

obtained footage from the charter bus cameras and played the recordings at trial.

Ex. 7. Tr. 222-223.

       {¶15} Kayaunna Mayer (“Mayer”) testified that she was in a car with her

cousin at a stoplight at the intersection of Cole Street and Edgewood Drive on the

afternoon June 21, 2019. Tr. 203-204. She saw “two people, maybe three,” who

                                         -7-
Case No. 1-20-46


were “behind the carwash, we seen someone hiding behind a pole, somebody beside

like the carwash.” Tr. 205, 206. Mayer recognized one of these individuals as

Hezekiah Williams (“Hezekiah”), who was a friend of her cousin. Tr. 207. She

testified that Hezekiah “wasn’t doing anything.” Tr. 207. She then heard gunshots

but could not see who was firing the gun. Tr. 208-209.

       {¶16} However, Mayer did testify that “it didn’t look like he [Hezekiah] was

shooting at all * * *” and affirmed that she did not observe “anything with Hezekiah

that would indicate he * * * may be a shooter[.]” Tr. 209. She further stated that

Hezekiah was wearing a suit because she “believe[d] there was a funeral that day”

that was for Laws. Tr. 210. Mayer and her cousin subsequently approached a police

officer on the scene and reported that they had seen Hezekiah at the carwash at the

time of the shooting. Tr. 209-210.

       {¶17} The police examined the footage from security cameras positioned in

the area around Wally’s. Ex. 18, 22. In this footage, a white car can be seen driving

north on Cole Street and passing Wally’s. Ex. 22. This white car then made a U-

turn and began driving south on Cole Street towards Wally’s. Tr. 325-326, 694.

Ex. 22. The white car stopped on Cole Street in front of Wally’s to let three

individuals get out of the vehicle. Ex. 18. These three individuals walked towards

the carwash. Ex. 18. The white car then pulled off of Cole Street and into the

parking lot of Wally’s. Ex. 18. After the white car stopped next to one of the pumps,

an individual wearing a bright yellow shirt exited from the back seat of the vehicle

                                         -8-
Case No. 1-20-46


and went into the gas station store. Ex. 18. The driver never left the car or pumped

any gas. Ex. 18. Tr. 328. After the person in the yellow shirt left the gas station

store, he got back into the white car, which then left Wally’s parking lot. Ex. 18.

       {¶18} The police investigators also located a total of nineteen shell casings

in the vicinity of the carwash next to Wally’s. Tr. 440. Eleven of these shell casings

were found in an area in front of the third bay of the carwash while eight of these

shell casings were found in an area around the corner of the other end of the carwash.

Tr. 431, 438, 440. Ex. 29, 30. The police were also able to recover one bullet from

a window frame at Custer’s house and one bullet from a headrest in Cartagena’s

pickup truck. Tr. 246, 382, 455, 464.

       {¶19} Patrolman Crish received the information that Hezekiah was a possible

suspect and that a white vehicle was involved in the shooting after he responded to

a report of a shooting “in the area of Cole and Edgewood.” Tr. 373, 379-380, 387.

The police obtained Hezekiah’s address, which was on Feeman Avenue in Lima,

Ohio. Tr. 385-386. Patrolman Crish and his partner went to this address and

observed a white Toyota Corolla in the driveway. Tr. 387. He approached this

vehicle and observed a pamphlet for Laws’s funeral inside. Tr. 387.

       {¶20} Patrolman Crish then knocked on the front door of the house, and

Hezekiah’s mother, Maria Williams (“Maria”), answered. Tr. 323, 388, 389. She

told the police that she had not seen Hezekiah in weeks. Tr. 390. Patrolman Crish

asked if she had seen Wilson because he believed Wilson to be associated with an

                                         -9-
Case No. 1-20-46


East Side gang called Manniworld. Tr. 390. Maria stated that Wilson was not in

her house. Tr. 390. She allowed the police to go walk through her house to verify

that Hezekiah and Wilson were not present. Tr. 390.

       {¶21} After talking with Maria, Patrolman Crish’s partner noticed that a

nearby business had a security camera directed at Maria’s house. Tr. 390. The

officers went to this business and viewed the footage from that afternoon. Tr. 391-

392. On the video recording, they observed Maria drive the white car into her

driveway and exit the vehicle with another male, who was wearing a bright yellow

shirt. Ex. 25. Tr. 391. This male was later identified as Marcus Manley (“Manley”).

Tr. 392. The recording also captured footage of a person, who the officers believed

to be Hezekiah, visiting Maria’s house that afternoon. Tr. 392.

       {¶22} On June 21, 2019, Maria was taken to the police station for an

interview with Detective Stechschulte. Tr. 329, 697. At this time, Maria confirmed

that Wilson, who she knew by the nicknames “O” or “Oaty,” was one of the

individuals in the car with her when she drove to Wally’s earlier that day. Tr. 324,

697. She also told Detective Stechschulte that she witnessed Wilson firing a gun

there while she was in her car next to a gas pump at Wally’s. Tr. 331.

       {¶23} On the night of June 21, 2019, the police received information that

Hezekiah was at an address on Penny Lee Drive in Lima, Ohio. Tr. 399, 479.

Lieutenant Gary Hook (“Lt. Hook”), who works for the Allen County Sheriff’s

Office, went to this address to search for Hezekiah. Tr. 473-474. After he arrived,

                                       -10-
Case No. 1-20-46


Lt. Hook knocked on the front door at the address he received. Tr. 474. When a

woman answered the front door, Lt. Hook smelled “the odor of raw marijuana

coming from the residence.” Tr. 474.

        {¶24} Patrolman Crish was also dispatched to this address on Penny Lee

Drive and assisted Lt. Hook that night. Tr. 397-398. Once the officers obtained

entrance into the residence, Patrolman Crish located Hezekiah inside and took him

into custody.      Tr. 398.     The police also found Wilson in the residence and

apprehended him. Tr. 476, 477. Two Taurus pistols were recovered at this location.

Tr. 492-493, 494-495. Ex. 89, 98, 99, 100. After testing, one of these pistols was

found to match the eleven shell casings from the third bay of the carwash, the bullet

from Custer’s house, and the bullet from Cartagena’s headrest. Ex. 97. Tr. 583,

585. The other pistol was found to match the eight shell casings found at the corner

of the carwash. Ex. 97. Tr. 583, 585.

        {¶25} On June 22, 2019, Detective Stechschulte interviewed Wilson at the

police station.1 Ex. 102. By this point, the police had identified four of the five

people who had been in the white car at Wally’s. Tr. 694, 696, 711. During the

interview, Wilson confirmed that he was at Laws’s funeral and that he left with

Maria. Ex. 102. He also gave Detective Stechschulte the name of the “fifth person

in that car, which was Jamaree Allen” (“Allen”). Tr. 711.



1
 Detective Stechschulte first sat down with Wilson just before midnight on June 21, 2019. Ex. 102.
However, the actual interview occurred on June 22, 2019. Ex. 102.

                                              -11-
Case No. 1-20-46


       {¶26} On August 15, 2019, Wilson was indicted on one count of

participating in a criminal gang in violation of R.C. 2923.42(A), a felony of the

second degree, with a firearm specification; two counts of felonious assault in

violation of R.C. 2903.11(A)(2), a felony of the second degree, each with a criminal

gang activity specification and a firearm specification; one count of discharging a

firearm on or near prohibited premises in violation of R.C. 2923.162(A)(3), a felony

of the third degree, with a firearm specification; one count of improperly

discharging a firearm at or into a habitation in violation of R.C. 2923.161(A)(1), a

felony of the second degree, with a criminal gang activity specification and a firearm

specification; carrying a concealed weapon in violation of R.C. 2923.12(A)(2), a

felony of the second degree, with a specification for forfeiture of a weapon; one

count of improperly handling a firearm in a motor vehicle in violation of R.C.

2923.16(B), a felony of the fourth degree; and one count of having weapons while

under disability in violation of R.C. 2923.13(A)(2), a felony of the third degree.

Doc. 4.

       {¶27} On February 11, 2020, the State filed a supplemental response to

Wilson’s demand for discovery that disclosed that the State intended to call

Detective Stechschulte as an expert witness on gang related activity. Doc. 221, 192.

On March 23, 2020, Wilson filed a motion in limine that argued that Detective

Stechschulte should not be permitted to testify as an expert witness at trial. Doc.



                                        -12-
Case No. 1-20-46


200. After holding a hearing on this matter on May 29, 2020, the trial court

overruled Wilson’s motion in limine on August 12, 2020. Doc. 221.

       {¶28} A jury trial was held in between September 28 and October 2, 2020.

Tr. 1. The State called sixteen witnesses to testify, including Maria and Detective

Stechschulte. Tr. 322, 598. At trial, the State made a motion to grant Maria

transactional immunity. Tr. 293. Over the Defense’s objection, the trial court

granted Maria immunity after she invoked her Fifth Amendment right against self-

incrimination. Tr. 299-300, 318-319, 322.

       {¶29} Maria then testified that she drove Manley, Hezekiah, Wilson, and

Allen to Laws’s funeral on June 21, 2019 in her white car. Tr. 323-324. When they

left the funeral, she was driving while Hezekiah was in the front, passenger seat. Tr.

325. Manley, Allen, and Wilson were in the back seat. Tr. 325. She was driving

north on Cole Street, made a U-turn on the roadway, and began driving towards

Wally’s. Tr. 326, 328. Ex. 18, 22.

       {¶30} Before she pulled into Wally’s parking lot, she let Hezekiah, Allen,

and Wilson out of the vehicle. Tr. 326, 328. Ex. 18, 22. She then parked beside a

pumping station where Manley exited the vehicle. Tr. 335. She testified that she

saw Wilson shooting a gun while she was in her car beside the gas pump. Tr. 331,

332-333. When she left Wally’s, Manley and Hezekiah were the only ones who

were in the car with her. Tr. 328-329. She then dropped Hezekiah off at the house

where Wilson’s mother and brother lived. Tr. 333.

                                        -13-
Case No. 1-20-46


       {¶31} When the State called Detective Stechschulte to testify as an expert

witness, the Defense renewed its prior objection. Tr. 604. However, the trial court

“recognize[d] Detective Stechschulte as an expert in gang[s] and gang related

activity * * * in the Lima, Allen County, Ohio area.” Tr. 604-605. The trial court

also overruled the Defense’s objection to the admission of a report authored by

Detective Stechschulte and referenced during his testimony. Tr. 758, 760. Ex. 112.

       {¶32} On October 2, 2020, Wilson was found guilty of all of the charges and

specifications presented to the jury.    Doc. 357.    The trial court immediately

proceeded to sentencing and issued its judgment entry of sentencing on October 14,

2020. Doc. 360. The trial court imposed prison terms for each of Wilson’s

convictions. Doc. 360. The trial court then ordered all of the prison terms that were

imposed to be served consecutively. Doc. 360.

       {¶33} Wilson filed his notice of appeal on October 19, 2020. Doc. 363. On

appeal, he raises the following seven assignments of error:

                            First Assignment of Error

       The trial court erred to the prejudice of Mr. Wilson as there was
       insufficient evidence to convict.

                          Second Assignment of Error

       The trial court erred to the prejudice of Mr. Wilson because the
       verdict was against the manifest weight of the evidence.




                                        -14-
Case No. 1-20-46


                            Third Assignment of Error

       The cumulative effect of Defense counsel’s errors violated Mr.
       Wilson’s right to effective assistance of counsel, as guaranteed by
       the United States Constitution and the Constitution of the State of
       Ohio.

                            Fourth Assignment of Error

       The trial court abused its discretion when it allowed Detective
       Stechschulte to testify as an expert witness.

                             Fifth Assignment of Error

       The trial [court] erred and violated Mr. Wilson’s due process
       when it granted Maria Williams immunity under R.C. 2945.44.

                             Sixth Assignment of Error

       The trial court erred when it admitted an expert witness report
       into evidence.

                           Seventh Assignment of Error

       Imposition of consecutive sentences is contrary to law when the
       findings made in support of the imposition of the consecutive
       sentences are not supported by the record.

For the sake of analytical clarity, we will first examine Wilson’s fourth, fifth, and

sixth assignments of error. We will then consider his first and second assignments

of error together in one analysis before we examine his third and seventh

assignments of error.

                             Fourth Assignment of Error

       {¶34} Wilson argues that the trial court erred in allowing Detective

Stechschulte to testify as an expert witness at trial.

                                          -15-
Case No. 1-20-46


                                  Legal Standard

       {¶35} “Different rules govern the admissibility of opinion testimony from

expert witnesses and lay witnesses.” State v. Duncan, 3d Dist. Allen No. 1-19-75,

2020-Ohio-3916, ¶ 8.

       The distinction between lay and expert witness opinion testimony
       is that lay testimony ‘results from a process of reasoning familiar
       in everyday life,’ while expert testimony ‘results from a process of
       reasoning which can be mastered only by specialists in the field.’

State v. McKee, 91 Ohio St.3d 292, 2001-Ohio-41, 744 N.E.2d 737, fn. 2 (2001),

quoting State v. Brown, 836 S.W.2d 530, 549 (Tenn. 1992), superseded on other

grounds by statute.

       {¶36} As an initial matter, “expert testimony must meet the threshold of

being relevant to a trial issue.” State v. York, 2018-Ohio-612, 107 N.E.3d 672, ¶ 46

(2d Dist.), citing Evid.R. 401. If the testimony is relevant, then the expert witness

and his or her testimony must be evaluated under Evid.R. 702, which reads, in its

relevant part, as follows:

       A witness may testify as an expert if all of the following apply:

       (A) The witness’ testimony either relates to matters beyond the
       knowledge or experience possessed by lay persons or dispels a
       misconception common among lay persons;

       (B) The witness is qualified as an expert by specialized knowledge,
       skill, experience, training, or education regarding the subject
       matter of the testimony;

       (C) The witness’ testimony is based on reliable scientific,
       technical, or other specialized information. * * *.

                                        -16-
Case No. 1-20-46



Evid.R. 702. “The Ohio Supreme Court has clearly held that police officers may

qualify as expert witnesses where they possess specialized knowledge that will

assist the fact-finder.” State v. Essa, 194 Ohio App.3d 208, 2011-Ohio-2513, 955

N.E.2d 429, ¶ 132 (8th Dist.), citing State v. Drummond, 111 Ohio St.3d 14, 2006-

Ohio-5084, 854 N.E.2d 1038, ¶ 116. Further,

       [a] witness who possesses ‘specialized knowledge about gang
       symbols, cultures, and traditions beyond that of the trier of fact,’
       may be qualified as an expert on gang-related matters. * * *
       Drummond * * * [at] ¶ 116. ‘Unlike scientific testimony, expert
       testimony about gangs depends heavily on the expert’s knowledge
       and experience rather than on the expert’s methodology and
       theory.’ Id. at ¶ 119.

State v. White, 12th Dist. Butler No. CA2019-07-118, 2020-Ohio-3313, ¶ 19. See

State v. McCraney, 9th Dist. Summit Nos. 24750, 25285, 2010-Ohio-6128, ¶ 24.

       {¶37} “We are to apply an abuse of discretion standard when reviewing a

trial court’s decision regarding an expert witness’ testimony.” State v. McCray, 3d

Dist. Defiance No. 4-99-15, 2000-Ohio-1887, 2000 WL 799092, *4 (June 21, 2000).

“An abuse of discretion is not merely an error of judgment.” State v. Costell, 3d

Dist. Union No. 14-21-02, 2021-Ohio-4363, ¶ 22, quoting State v. Sullivan, 2017-

Ohio-8937, 102 N.E.3d 86, ¶ 20 (3d Dist.). “Rather, an abuse of discretion is present

where the trial court’s decision was arbitrary, unreasonable, or capricious.” State v.

Kleman, 3d Dist. Hardin No. 6-19-01, 2019-Ohio-4404, ¶ 18, quoting State v.

Howton, 3d Dist. Allen No. 1-16-35, 2017-Ohio-4349, ¶ 23.


                                        -17-
Case No. 1-20-46


                                   Legal Analysis

       {¶38} At trial, the State called Detective Stechschulte to testify as an expert

in gang-related activities in the Lima, Ohio area. Tr. 604. Information about gangs

in the Lima area was relevant because Wilson was charged with the offense of

participating in a criminal gang. Doc. 4. This offense requires the prosecution to

establish the existence of a criminal gang and a pattern of criminal gang activity.

R.C. 2923.2(A). See R.C. 2923.41(A-C). The trial court recognized Detective

Stechschulte as an expert in gang related activity in the Allen County area over

Wilson’s objection. Tr. 604-605.

       {¶39} On appeal, Wilson first argues that the trial court erred in determining

that Detective Stechschulte was an expert in gang-related activity. At trial, the State

questioned Detective Stechschulte on his training and experience. Tr. 599-603. He

testified that, as a detective at the Lima Police Department, he was specifically

involved in investigating gang-related criminal activity. Tr. 599. By the time of the

trial, he had fourteen years of experience as a detective. Tr. 605. He had also

completed eight gang investigation training programs with the National Gang Crime

Research Center, including programs called Gang Homicide Investigation Skills;

Gang Crime Investigative Skills; and The Advanced Gang Training Program. Ex.

101. Tr. 599, 601. See White, supra, at ¶ 31.

       {¶40} Further, Detective Stechschulte testified that no other member of law

enforcement in Allen County has completed the level of training that he has been

                                         -18-
Case No. 1-20-46


able to receive on this subject matter. Tr. 602. He also has consulted members of

law enforcement in Fort Wayne, Columbus, and Detroit on gang-related matters.

Tr. 603. Having reviewed the evidence in the record, we conclude that there is no

indication that the trial court erred in determining that Detective Stechschulte was

qualified to testify as an expert on gang-related activities.

       {¶41} Next, Wilson argues that Detective Stechschulte’s testimony did not

contain information that was outside of the knowledge of the jurors. However,

Detective Stechschulte’s testimony contained extensive information about the

history, membership, practices, connections, and criminal activities of the gangs that

were operating in the Lima area. White, supra, at ¶ 12. He also interpreted the

contents of several pictures and videos of Wilson that contained various symbols

and gestures that were indicators of gang affiliations. Tr. 632-633, 636, 638, 639,

737-743. Ex. 103, 106, 107, 109, 113. Having examined Detective Stechschulte’s

testimony, we conclude that the information was clearly “beyond the knowledge or

experience possessed by lay persons * * *.” Evid.R. 702(A). See Tr. 603.

       {¶42} Having reviewed the evidence in the record, we do not conclude that

the trial court abused its discretion in allowing Detective Stechschulte to testify as

an expert witness. His trial testimony was based on his extensive training and

experience as a detective assigned to investigations of gang-related activities in the

Lima area. Further, his testimony regarded information that is well outside of the



                                         -19-
Case No. 1-20-46


common knowledge and experience of the average juror. See White, supra, at ¶ 33.

For these reasons, Wilson’s fourth assignment of error is overruled.

                               Fifth Assignment of Error

       {¶43} Wilson argues that the trial court erred in granting Maria Williams

transactional immunity pursuant to R.C. 2945.44.

                                    Legal Standard

       {¶44} “Transactional immunity * * * accords full immunity from

prosecution for the offense to which the compelled testimony relates * * *.” State

v. Broady, 41 Ohio App.2d 17, 21-22, 321 N.E.2d 890, 894 (10th Dist.). “A court’s

sole authority for granting immunity is regulated by R.C. 2945.44.” State ex rel.

Leis v. Outcalt, 1 Ohio St.3d 147, 148, 438 N.E.2d 443, 445 (1982). This provision

reads, in its relevant part, as follows:

       (A) In any criminal proceeding in this state * * *, if a witness
       refuses to answer or produce information on the basis of the
       witness’s privilege against self-incrimination, the court of
       common pleas of the county in which the proceeding is being held,
       unless it finds that to do so would not further the administration
       of justice, shall compel the witness to answer or produce the
       information, if both of the following apply:

       (1) The prosecuting attorney of the county in which the
       proceedings are being held makes a written request to the court
       of common pleas to order the witness to answer or produce the
       information, notwithstanding the witness's claim of privilege;

       (2) The court of common pleas informs the witness that by
       answering, or producing the information the witness will receive
       immunity under division (B) of this section.


                                           -20-
Case No. 1-20-46


       (B) If, but for this section, the witness would have been privileged
       to withhold an answer or any information given in any criminal
       proceeding, and the witness complies with an order under division
       (A) of this section compelling the witness to give an answer or
       produce any information, the witness shall not be prosecuted or
       subjected to any criminal penalty in the courts of this state for or
       on account of any transaction or matter concerning which, in
       compliance with the order, the witness gave an answer or
       produced any information.

R.C. 2945.44(A). Thus, unless the court of common pleas determines that a grant

of immunity would not further the administration of justice, it is to compel the

witness to testify provided that

       (1) the witness refuses to answer on the basis of his privilege
       against self-incrimination, (2) the prosecuting attorney makes a
       written request to order the witness to answer, and (3) the court
       informs the witness he will receive transactional immunity.

State ex rel. Koren v. Grogan, 68 Ohio St.3d 590, 592, 1994-Ohio-327, 629 N.E.2d

446, 448-449 (1994), citing R.C. 2945.44(A).

       {¶45} The determination as to whether a grant of immunity would further the

administration of justice is committed to the sound discretion of the trial court. State

ex rel. Ney v. Niehaus, 33 Ohio St.3d 118, 515 N.E.2d 914 (1987). Thus, an

appellate court will not disturb such a determination in the absence of an abuse of

discretion. State v. Frye, 2018-Ohio-894, 108 N.E.3d 564, ¶ 92 (3d Dist.). “An

abuse of discretion is not merely an error of judgment.” Costell, supra, at ¶ 22,

quoting Sullivan, supra, at ¶ 20. “Rather, an abuse of discretion is present where




                                         -21-
Case No. 1-20-46


the trial court’s decision was arbitrary, unreasonable, or capricious.” Kleman,

supra, at ¶ 18, quoting Howton, supra, at ¶ 23.

                                   Legal Analysis

       {¶46} Wilson directs our attention to the Ohio Supreme Court’s decision in

State v. Landrum to argue that, “when a witness asserts a privilege against self-

incrimination, a court may not rely upon the witness’s claim alone * * * [and] has a

duty to determine if the witness’s refusal to answer is justified.” Appellant’s Brief,

12, citing State v. Landrum, 53 Ohio St.3d 107, 120, 559 N.E.2d 710, 726 (1990).

He asserts that the trial court failed to determine that Maria had grounds to invoke

her right against self-incrimination before granting her immunity. Id.

       {¶47} In Landrum, the defendant argued on appeal that the trial court erred

by failing to grant immunity to a witness who had invoked his right against self-

incrimination. Id. at 120. However, the prosecution did not request a grant of

immunity for this witness. Id. In Ohio, “courts do not have inherent authority to

immunize defense witnesses.” Id. Thus, the trial court could not compel the witness

to testify pursuant to a grant of immunity under R.C. 2945.44 and had to scrutinize

whether the “witness’s testimony would be self-incriminating” before excusing the

witness. Id. See also State v. McClellan, 3d Dist. Allen No. 1-01-136, 2002-Ohio-

1212, 2002 WL 418967, *2 (Mar. 19, 2002); State v. Perry, 8th Dist. Cuyahoga No.

84397, 2005-Ohio-27, ¶ 46.



                                        -22-
Case No. 1-20-46


       {¶48} By contrast, in the case presently before this Court, the prosecution

requested a grant of immunity for Maria pursuant to R.C. 2945.44 and made the trial

court aware of Maria’s grounds for invoking her right against self-incrimination.

Tr. 318. The trial court was made aware that Maria was the alleged driver of the

vehicle that had brought Wilson to Wally’s on June 21, 2019; that Maria had been

indicted for her alleged activities on June 21, 2019; and that the case surrounding

the charges against Maria had not yet been resolved. Tr. 259, 303. The trial court

was also aware that the matters about which Maria was called to testify were related

to her involvement in the incident that gave rise to the charges against Wilson and

were related to the charges against her. Tr. 259-260, 300-303, 306.

       {¶49} In conclusion, Wilson has not, with this argument, demonstrated that

the trial court erred in granting Maria immunity at trial. Further, the record does not

contain any indication that the trial court failed to comply with the requirements of

R.C. 2945.44 in granting immunity to Maria at trial. For these reasons, Wilson’s

fifth assignment of error is overruled.

                             Sixth Assignment of Error

       {¶50} Wilson argues that the trial court erred in admitting an expert report

that was authored by Detective Stechschulte into evidence, arguing that the expert

report contains inadmissible hearsay.




                                          -23-
Case No. 1-20-46


                                    Legal Standard

       {¶51} Crim.R. 16 governs the discovery and inspection process. Crim.R. 16.

Crim.R. 16(K) states the following about the reports of expert witnesses:

       An expert witness for either side shall prepare a written report
       summarizing the expert witness’s testimony, findings, analysis,
       conclusions, or opinion, and shall include a summary of the
       expert’s qualifications. The written report and summary of
       qualifications shall be subject to disclosure under this rule no
       later than twenty-one days prior to trial, which period may be
       modified by the court for good cause shown, which does not
       prejudice any other party. Failure to disclose the written report
       to opposing counsel shall preclude the expert’s testimony at trial.

Crim.R. 16(K). An appellate court “will not reverse a trial court’s ruling on

evidentiary issues absent an abuse of discretion and proof of material prejudice.”

State v. Thompson, 2017-Ohio-792, 85 N.E.3d 1108, ¶ 18 (3d Dist.), quoting State

v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, 70 N.E.3d 508, ¶ 181. Thus, a

trial court’s decision to admit or exclude the report of an expert witness will not be

disturbed in the absence of an abuse of discretion. State v. Brown, 2017-Ohio-9259,

103 N.E.3d 32, ¶ 34 (11th Dist.).

                                    Legal Analysis

       {¶52} At trial, when the State proffered Detective Stechschulte’s expert

report for admission into evidence, the Defense objected on the grounds that the

report contained hearsay statements. Tr. 761. Ex. 112. The trial court noted that

the report proffered by the State had already been modified to remove the hearsay

statements that were in the original report. Tr. 762, 763. The Defense then objected

                                         -24-
Case No. 1-20-46


to another statement that remained in the report on the grounds that it implicated

Wilson in an offense that was unrelated to the charges in the present case. Tr. 764.

The trial court informed the State that this statement had to be revised before the

report could be admitted into evidence. Tr. 766. The trial court then examined the

report and ordered the State to make several more revisions. Tr. 772, 774, 777. The

report admitted into evidence reflects the revisions required by the trial court. Ex.

112.

       {¶53} On appeal, Wilson asserts that Detective Stechschulte’s expert report

should not have been admitted into evidence because it contained inadmissible

hearsay. Ex. 112. However, Wilson does not identify any hearsay statements in the

report. The record indicates that the trial court was responsive to the objections that

the Defense had at trial and took steps to ensure that no hearsay was in the final

version of the report that was admitted into evidence. Tr. 760-775. Further, having

reviewed the expert report, we conclude that the trial court did not abuse its

discretion by admitting this report into evidence. Accordingly, Wilson’s sixth

assignment of error is overruled.

                       First and Second Assignments of Error

       {¶54} Wilson argues that, if the evidence he has challenged as inadmissible

in this appeal were to be excluded, then his convictions are not supported by

sufficient evidence and are against the manifest weight of the evidence. Appellant’s

Brief, 4-5. However, in our analyses of his fourth, fifth, and sixth assignments of

                                         -25-
Case No. 1-20-46


error, we have already concluded that the trial court did not err in admitting the

evidence that he has challenged in this appeal. Thus, this argument is without merit.

       {¶55} Next, Wilson generally asserts that the State failed to establish that

“Wilson committed the crimes that were alleged.” Appellant’s Brief, 4. For this

reason, we will examine his convictions to determine whether they are supported by

sufficient evidence and the manifest weight of the evidence. We will begin our

analysis by setting forth the general legal standards for sufficiency of the evidence

and the manifest weight of the evidence. We will then proceed to examine each of

Wilson’s eight convictions under these standards.

                   Legal Standard for Sufficiency of the Evidence

       {¶56} “A challenge to the sufficiency of the evidence supporting a

conviction requires a court to determine whether the state has met its burden of

production at trial.” In re Swift, 8th Dist. Cuyahoga No. 79610, 2002-Ohio-1276, ¶

19, citing State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997). This

“analysis addresses the question of whether adequate evidence was produced for the

case to be considered by the trier of fact and, thus, whether the evidence was ‘legally

sufficient to support the verdict * * *.’” State v. Barga, 3d Dist. Shelby No. 17-17-

14, 2018-Ohio-2804, ¶ 8, quoting State v. Worthington, 3d Dist. Hardin No. 6-15-

04, 2016-Ohio-530, ¶ 12.

       {¶57} An appellate court is not to examine whether the evidence presented

should be believed but should rather “examine the evidence admitted at trial to

                                         -26-
Case No. 1-20-46


determine whether such evidence, if believed, would convince the average mind of

the defendant’s guilt beyond a reasonable doubt.” State v. Johnston, 3d Dist. Logan

No. 8-13-10, 2014-Ohio-353, ¶ 10, quoting State v. Jenks, 61 Ohio St.3d 259, 274,

574 N.E.2d 492 (1991), superseded by state constitutional amendment on other

grounds, State v. Smith, 80 Ohio St.3d 89, 1997-Ohio-355, 684 N.E.2d 668 (1997).

On appeal, the applicable standard

       is whether, after viewing the evidence in the light most favorable
       to the prosecution, any rational trier of fact could have found that
       the essential elements of the crime were proven beyond a
       reasonable doubt.

State v. Brown, 3d Dist. Hancock No. 5-17-19, 2018-Ohio-899, ¶ 27, quoting State

v. Plott, 2017-Ohio-38, 80 N.E.3d 1108, ¶ 62 (3d Dist.).

               Legal Standard for Manifest Weight of the Evidence

       {¶58} “In a manifest weight analysis, ‘an appellate court determines whether

the state has appropriately carried its burden of persuasion.’” State v. Richey, 2021-

Ohio-1461, 170 N.E.3d 933, ¶ 29 (3d Dist.), quoting State v. Blanton, 121 Ohio

App.3d 162, 169, 699 N.E.2d 136 (3d Dist. 1997). “Unlike our review of the

sufficiency of the evidence, an appellate court’s function when reviewing the weight

of the evidence is to determine whether the greater amount of credible evidence

supports the verdict.” Plott, supra, at ¶ 73. Thus, “the appellate court sits as a

‘thirteenth juror’ * * *.” State v. Davis, 3d Dist. Seneca No. 13-16-30, 2017-Ohio-

2916, ¶ 17, quoting Thompkins, supra, at 387. On appeal, courts


                                        -27-
Case No. 1-20-46


       must review the entire record, weigh the evidence and all of the
       reasonable inferences, consider the credibility of witnesses, and
       determine whether in resolving conflicts in the evidence, the
       factfinder ‘clearly lost its way and created such a manifest
       miscarriage of justice that the conviction must be reversed and a
       new trial ordered.’ State v. Brentlinger, 2017-Ohio-2588, 90
       N.E.3d 200, ¶ 36 (3d Dist.), quoting Thompkins at 387.

State v. Schatzinger, 3d Dist. Wyandot No. 16-20-04, 2021-Ohio-167, ¶ 52.

       {¶59} “A reviewing court must, however, allow the trier of fact appropriate

discretion on matters relating to the weight of the evidence and the credibility of the

witnesses.” Sullivan, supra, at ¶ 38, quoting State v. Coleman, 3d Dist. Allen No.

1-13-53, 2014-Ohio-5320, ¶ 7. “Only in exceptional cases, where the evidence

‘weighs heavily against the conviction,’ should an appellate court overturn the trial

court’s judgment.” State v. Little, 2016-Ohio-8398, 78 N.E.3d 323, ¶ 27 (3d Dist.),

quoting State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶

119.

                                   Legal Analysis

       {¶60} First Count of Felonious Assault: To establish a conviction for

felonious assault in violation of R.C. 2903.11(A)(2), the State must prove that the

defendant “[1] knowingly * * * [2] [c]ause[d] or attempt[ed] to cause physical harm

to another * * * [3] by means of a deadly weapon * * *.” R.C. 2903.11(A)(2). See

Tr. 870. The first count of felonious assault alleged that Wilson discharged a firearm

at Romelo while he was riding in Cartagena’s pickup truck. Tr. 792.



                                         -28-
Case No. 1-20-46


         {¶61} As to the sufficiency of the evidence, the State introduced the

recording of an interview in which Wilson admitted that he attended Laws’s funeral

and left in Maria’s car. Ex. 102. Tr. 711. Maria testified that Wilson was riding in

her car after Laws’s funeral and that Wilson got out of her car before she pulled into

the parking lot at Wally’s. Tr. 325-326, 328. At trial, Maria and Wall both

identified Wilson as a person who was firing a gun beside Wally’s on June 21, 2019.

Tr. 237-238, 331.

         {¶62} Romelo testified that, as Cartagena was driving away from Wally’s,

the “truck was getting hit from shots” and that “bullets was [sic] hitting the car.”

Tr. 405, 406. The police subsequently examined Cartagena’s pickup truck and

found several bullet holes in the vehicle. Tr. 382. The police investigators also

recovered a bullet from the inside of the headrest of the seat in the pickup truck

where Romelo was sitting. Tr. 382, 464. Ex. 87. The State introduced pictures of

several bullet holes in Cartagena’s pickup truck. Tr. 382, 463. Ex. 19-21, 82-86.

         {¶63} Further, Wall indicated that Wilson “stepped out of the third bay” of

the carwash next to Wally’s when he was firing a gun.2 Tr. 232. She stated that she

could only see one person shooting during this incident. Tr. 241. Identification

Officer Jerry Cress (“Officer Cress”), who works for the Allen County Sheriff’s

Office, testified that he examined the area around Wally’s after the shooting on June


2
 Wall testified that she could only see one shooter at this carwash. Tr. 241. She stated that she observed the
shooter firing his gun from near the third bay of the carwash. Tr. 235. She then identified the only shooter
she could see as Wilson. Tr. 237-238.

                                                    -29-
Case No. 1-20-46


21, 2019. Tr. 420-421. Altogether, Officer Cress recovered nineteen shell casings

from the scene of the shootings. Tr. 432, 440. Eleven of these shell casings came

from the area around the third bay of the carwash next to Wally’s. Tr. 430-431.

Ex. 29, 31, 33-43. Eight of these shell casings were recovered from an area on the

other side of the carwash. Ex. 30, 32, 44-51.

       {¶64} Kevin Kramer (“Kramer”), who works as a forensic scientist at the

Ohio Bureau of Criminal Investigation, examined the nineteen shell casings that

were discovered at Wally’s. Tr. 562, 579, 582. Ex. 97. Kramer determined that the

grouping of eleven shell casings had been fired by one gun while the other grouping

of eight shell casings had been fired by another gun. Tr. 585-586. Ex. 97. He also

determined that the bullet in Romelo’s headrest came from the same gun that had

fired the eleven shell casings that had been recovered from that area around the third

bay of the carwash. Tr. 587. Ex. 81, 88, 97, 98, 99.

       {¶65} Further, the gun that had fired these eleven shell casings was also

recovered in the house where Wilson was apprehended on Penny Lee Lane. Tr.

492-493, 583, 585-586. Ex. 89, 97, 98, 99. Thus, having reviewed the materials in

the record, we conclude that the State presented sufficient evidence from which a

reasonable trier of fact could determine that Wilson was guilty of the first count of

felonious assault.

       {¶66} As to the manifest weight of the evidence, Romelo testified on cross-

examination that he considered Wilson to be one of his associates; that he had never

                                        -30-
Case No. 1-20-46


had any problems with Wilson; and that it made no sense for Wilson to be firing a

gun at him. Tr. 411. He also stated that, while his family had some problems with

Hezekiah in the past, he did not believe that he had any problems with Hezekiah.

Tr. 412, 413. He further stated that he did not know Allen. Tr. 412.

       {¶67} On cross-examination, Maria testified that she had been charged with

five felonies that were related to her activities on June 21, 2019 and that these

felonies had been dismissed. Tr. 348. Ex. A. She had previously stated that she

did not know Wilson, but she explained on cross-examination that she did not

believe that this was a lie because she meant that she did not know him well. Tr.

338. Maria further stated that she had never seen Wilson with a criminal mindset

before June 21, 2019 and that she was not afraid of Wilson prior to this incident.

Tr. 353-354. Unlike Wall, Maria could not remember if Wilson was standing in one

of the bays at the carwash next to Wally’s when he was firing a gun. Tr. 330-331.

       {¶68} Maria also testified that Hezekiah was her son and that he had been

arrested at the same time as Wilson. Tr. 339, 340. She testified that Wilson, Allen,

and Hezekiah got out of her car at the same time but insisted that her son “didn’t get

out [of her car] to shoot nobody[.]” Tr. 339, 345-346. She indicated that she did

not know why her son got out of her car at Wally’s. Tr. 345-346. However, as

Detective Stechschulte noted in his testimony, she can be seen making a U-turn with

her car after passing Wally’s; stopping her car on the side of the road to let Allen,



                                        -31-
Case No. 1-20-46


Hezekiah, and Wilson out; and then waiting by a gas station pump until the shooting

had ceased and Manley had returned to the car. Ex. 22. Tr. 694-695.

       {¶69} Maria testified that neither Manley nor Hezekiah had a firearm when

they got back into her car. Tr. 350. However, she also testified that she did not see

any firearms in the vehicle before or after the shooting. Tr. 350. Patrolman Crish

also testified that Maria had not been truthful with the police when she told them

that she had not seen Hezekiah for weeks before the shooting on June 21, 2019. Tr.

402.

       {¶70} Detective Stechschulte was also questioned on cross-examination

about a statement made during his interview with Wilson. Tr. 746. Ex. 102. He

had said to Wilson that Hezekiah and Maria were not going to take a hit for

something that neither of them had done. Tr. 746. He stated that he meant that the

evidence that the police had obtained indicated that Hezekiah and Maria did not fire

a gun during the incident at Wally’s on June 21, 2019. Tr. 746-747. For this reason,

Detective Stechschulte said that he was suggesting to Wilson that Hezekiah and

Maria were likely to tell the truth to the police because they were not likely to let a

family member go to prison for firing a gun on June 21, 2019 if Wilson or Allen

had been the shooters. Tr. 747.

       {¶71} On cross-examination, Wall testified that she only saw one person

firing a gun at the carwash she and that she was eighty percent certain that the

shooter she observed was Wilson. Tr. 241, 242. Kramer testified that no DNA

                                         -32-
Case No. 1-20-46


testing or fingerprint testing was performed on the firearms to determine who had

discharged them. Tr. 589. Officer Cress testified that he did not believe that a

fingerprint analysis was conducted on the shell casings that were recovered at

Wally’s. Tr. 444-445. Having examined the materials presented at trial, we

conclude that the conviction on this charge is not against the manifest weight of the

evidence.

       {¶72} Second Count of Felonious Assault: To establish a conviction for

felonious assault in violation of R.C. 2903.11(A)(2), the State must prove that the

defendant “[1] knowingly * * * [c]ause[d] or attempt[ed] to cause [3] physical harm

to another * * * [4] by means of a deadly weapon * * *.” R.C. 2903.11(A)(2). See

Tr. 873-874. The second count of felonious assault alleged that Wilson discharged

a firearm at Cartagena while he was driving his pickup truck away from Wally’s.

Tr. 792.

       {¶73} Cartagena testified that Romelo was in the passenger seat of his

vehicle when he heard multiple gunshots while he was driving away from Wally’s

and that he sped up his truck to get away from the gunfire. Tr. 276. He indicated

that the shots were being fired at his vehicle. Tr. 282, 288. Cartagena testified that

he drove to a nearby relative’s house and called 9-1-1. Tr. 277. He observed a

number of bullet holes in his truck that the police photographed. Tr. 281-282. The

pictures taken of his vehicle by the police were admitted into evidence. Ex. 19-21.

See Tr. 280.

                                        -33-
Case No. 1-20-46


       {¶74} When Cartagena’s statements are considered with the testimony from

Maria, Wall, and Kramer that we reviewed under the first count of felonious assault,

we conclude that the State presented sufficient evidence from which a reasonable

trier of fact could determine that Wilson was guilty of the second count of felonious

assault. Further, we reincorporate our analysis of the manifest weight of the

evidence for the first count of felonious assault and conclude that the conviction on

this charge is not against the manifest weight of the evidence.

       {¶75} Discharge of a Firearm On or Near Prohibited Premises: To establish

a conviction for a violation of R.C. 2923.162(A)(3) as a felony of the third degree,

the State must prove that the defendant “[1] [d]ischarged a firearm [2] upon or over

a public road or highway” and “[3] created a substantial risk of physical harm to any

person or caused serious physical harm to property * * *.” R.C. 2923.162(A)(3);

R.C. 2923.162(C)(2). See Tr. 875.

       {¶76} As to the sufficiency of the evidence, Wall and Maria testified that

they observed Wilson firing a gun next to the carwash at Wally’s. Tr. 238, 331.

Wall also testified that she and her husband were doing yardwork on their property

across from Wally’s at the time of the shooting. Tr. 230. She saw Wilson waving

his gun and then point the weapon at her. Tr. 236. Wall stated that she then ran into

her backyard. Tr. 236. Kamler testified that he was in one of two buses that were

on the roadway in front of Wally’s at the time of the shooting. Tr. 217. There were

forty-eight children in these two buses. Tr. 217. From his vantage point, he could

                                        -34-
Case No. 1-20-46


see two shooters firing guns. Tr. 218. The State introduced videos from the camera

on the bus that showed the children reacting to hearing the gunfire. Tr. 223.

       {¶77} Detective Stechshulte testified that, based on the context of this

incident, Romelo “was obviously the target” of this shooting. Tr. 715. Both

Cartagena and Romelo indicated that they were on the roadway when their vehicle

was struck by gunfire. Tr. 276, 282, 405-406. While the police recovered eleven

shell casings in the area from which Wilson was seen firing a gun, one bullet was

found lodged in Cartagena’s pickup truck. Tr. 431, 438, 440, 464. Ex. 29, 30.

       {¶78} Identification Officer Michael Carman (“Officer Carman”), who

works for the Lima Police Department, testified that he investigated the area around

Wally’s on June 21, 2019 and found bullet holes in two cars located in a driveway

across the street from Wally’s. Tr. 449-451, 454. Ex. 76-78. He also discovered

several trees on the other side of the street from Wally’s that had been struck by

bullets. Tr. 453, 455. Ex. 79-80. The State introduced the pictures of these two

cars and these trees into evidence at trial. Ex. 76-80. Having reviewed the evidence

presented at trial, we conclude that the State presented sufficient evidence from

which a reasonable trier of fact could determine that Wilson was guilty of

discharging a firearm on or near prohibited premises.

       {¶79} As to the manifest weight of the evidence, Kamler testified that he

could not identify either of the two persons he saw firing guns. Tr. 220. He could

only determine that one of the two persons was left-handed. Tr. 228. We also

                                       -35-
Case No. 1-20-46


reincorporate the statements made by Maria, Wall, and Kramer on cross-

examination that we considered in our analysis of the first charge of felonious

assault. Having examined the materials presented at trial, we conclude that the

conviction on this charge is not against the manifest weight of the evidence.

       {¶80} Improperly Discharging a Firearm at or into a Habitation: To

establish a conviction for improperly discharging a firearm at or into a habitation in

violation of R.C. 2923.161(A)(1), the State must prove that the defendant, “[1]

without privilege to do so, * * * [2] knowingly * * * [d]ischarged a firearm [3] at or

into an occupied structure that is a permanent or temporary habitation of any

individual.” R.C. 2923.161(A)(1). See Tr. 879.

       {¶81} As to the sufficiency of the evidence, Custer testified that he was

installing a screen door on his house with his stepson when he heard gunfire. Tr.

246. He stated that he observed activity coming from the area of Wally’s down the

street and that he headed in that direction to see what was happening. Tr. 248. After

he returned to his property, he examined the exterior of his house. Tr. 248. He

discovered that two of his windows were broken and found that a bullet was lodged

in one of his window frames. Tr. 248. Ex. 11-17. When asked, Custer stated that

he had not given anyone permission to fire a gun at his house. Tr. 253.

       {¶82} The police investigators recovered a bullet from the window frame on

Custer’s house. Tr. 455. Ex. 81. Kramer determined that this bullet and the eleven

shell casings found at the third bay of the carwash had been fired by the same gun.

                                        -36-
Case No. 1-20-46


Tr. 585-587. Ex. 97. Again, Wall had testified that Wilson had been firing a gun

from the area around the third bay of the carwash next to Wally’s. Tr. 232, 237-

238. Thus, having reviewed the evidence presented at trial, we conclude that the

State presented sufficient evidence from which a reasonable trier of fact could

determine that Wilson was guilty of improperly discharging a firearm at or into a

habitation.

       {¶83} On cross-examination, Custer admitted that he did not know who had

fired the gun that damaged his house. Tr. 254. We again reincorporate the manifest

weight analysis conducted under the first count of felonious assault. Having

examined the materials presented at trial, we conclude that the conviction on this

charge is not against the manifest weight of the evidence.

       {¶84} Carrying a Concealed Weapon: To establish a conviction for carrying

a concealed weapon in violation of R.C. 2923.12(A)(2) as a felony of the fourth

degree, the State must prove that the defendant “[1] knowingly carr[ied] or ha[d] *

* * [2] a handgun” that was “concealed on [his] * * * person or concealed ready at

hand” and was “loaded or for which the offender ha[d] ammunition ready at hand *

* *.” R.C. 2923.12(A)(2); R.C. 2923.12(F)(1). See Tr. 887.

       {¶85} As to the sufficiency of the evidence, the State introduced testimony

from Maria and Wall that indicated that Wilson had a gun at Wally’s. Tr. 232, 237-

238, 331. During his interview with Detective Stechschulte, Wilson admitted that

he was at Laws’s funeral and that he had left the funeral with Maria. Tr. 711. Ex.

                                       -37-
Case No. 1-20-46


102. Further, Maria testified that she drove Wilson to Laws’s funeral and drove him

from Laws’s funeral to Wally’s. Tr. 323-324. She stated that she did not see Wilson

with a gun while he was in the car but that she did see him firing a gun near to

Wally’s. Tr. 350. Maria further testified that she did not see any guns in her car

“before or after” the shooting. Tr. 350.

       {¶86} In the video footage from the security cameras around Wally’s, Wilson

and two others can be seen getting out of Maria’s vehicle on Cole Street. Ex. 22.

These three individuals proceeded immediately to the area around the carwash

where the shots were fired at Cartagena’s vehicle down the street. Ex. 22. Tr. 232,

237-238. Having reviewed the evidence presented at trial, we conclude that the

State presented sufficient evidence from which a reasonable trier of fact could

determine that Wilson was guilty of carrying a concealed weapon.

       {¶87} As to the manifest weight of the evidence, we again reincorporate the

evidence that we considered in the manifest weight analysis conducted under the

first count of felonious assault. Having examined the materials presented at trial,

we conclude that the conviction on this charge is not against the manifest weight of

the evidence.

       {¶88} Improperly Handling Firearms in a Motor Vehicle: To establish a

conviction for improperly handling firearms in a motor vehicle in violation of R.C.

2923.16(B), the State must prove that the defendant “[1] knowingly transport[ed] or

ha[d] a loaded firearm [2] in a motor vehicle [3] in such a manner that the firearm

                                           -38-
Case No. 1-20-46


[was] accessible to the operator or any passenger without leaving the vehicle. R.C.

2923.16(B). See Tr. 890-891.

       {¶89} As to the sufficiency of the evidence, Maria and Wall saw Wilson

firing a gun at a carwash. Tr. 232, 237-238, 331. The State introduced video footage

from a security camera near Wally’s in which three individuals, including Wilson,

can be seen getting out of the white car on Cole Street and walking towards the

carwash area. Ex. 22. None of these individuals can be seen getting a weapon

outside of the trunk or any other place that was not accessible without leaving the

vehicle. Ex. 22. They immediately proceeded to the area around the carwash and

were readily able to begin firing at Cartagena’s pickup truck. Ex. 22. Having

reviewed the evidence presented at trial, we conclude that the State presented

sufficient evidence from which a reasonable trier of fact could determine that

Wilson was guilty of improperly handling firearms in a motor vehicle.

       {¶90} As to the manifest weight of the evidence, we again reincorporate the

evidence that we considered in the manifest weight analysis conducted under the

first count of felonious assault. Having examined the materials presented at trial,

we conclude that the conviction on this charge is not against the manifest weight of

the evidence.

       {¶91} Having Weapons While under Disability: To establish a conviction for

having weapons while under disability in violation of R.C. 2923.13(A)(2), the State

must prove that the defendant “[1] knowingly acquire[d], ha[d], carr[ied], or use[d]

                                       -39-
Case No. 1-20-46


any firearm or dangerous ordinance” [2] even though he had previously “been

adjudicated a delinquent child for the commission of an offense that, if committed

by an adult, would have been a felony offense of violence.” R.C. 2923.13(A)(2).3

         {¶92} As to the sufficiency of the evidence, Maria and Wall testified that

they saw Wilson firing a gun at Wally’s on June 21, 2019. Tr. 232, 238, 331.

Further, “the parties stipulated that the defendant knew that he had been adjudicated

a delinquent child for the commission of an offense of violence” in 2008. Tr. 895.

Tr. 150-153, 799. Having reviewed the evidence presented at trial, we conclude

that the State presented sufficient evidence from which a reasonable trier of fact

could determine that Wilson was guilty of having a weapon while under disability.

         {¶93} As to the manifest weight of the evidence, we again reincorporate the

evidence that we considered in the manifest weight analysis conducted under the

first count of felonious assault. Having examined the materials presented at trial,

we conclude that the conviction on this charge is not against the manifest weight of

the evidence.

         {¶94} Participating in a Criminal Gang: To establish a conviction for

participating in a criminal gang in violation of R.C. 2923.42(A), the State must


3
  R.C. 2923.13(A)(2) reads as follows: “Unless relieved from disability under operation of law or legal
process, no person shall knowingly acquire, have, carry, or use any firearm or dangerous ordnance, if * * *
[t]he person * * * has been adjudicated a delinquent child for the commission of an offense that, if committed
by an adult, would have been a felony offense of violence.” (Emphasis added.) However, “proving relief
from a disability is an affirmative defense that must be raised by the defendant.” State v. Gatewood, 2021-
Ohio-3325, 177 N.E.3d 693, ¶ 26 (1st Dist.). Establishing that the defendant has not been relieved from
disability “is not an element of the offense which must be proven by the state * * *.” State v. Gibson, 89
Ohio App.3d 188, 192, 623 N.E.2d 1266, 1269 (3d Dist. 1993).

                                                    -40-
Case No. 1-20-46


prove that the defendant “[1] actively participate[d] in a criminal gang, [2] with

knowledge that the criminal gang engages in or has engaged in a pattern of criminal

gang activity” and “[3] purposely promote[d], further[ed], or assist[ed] any criminal

conduct * * *, or * * * purposely commit[ted] or engage[d] in any act that constitutes

criminal conduct * * *.” R.C. 2923.42(A).

       {¶95} R.C. 2923.41(A) defines a “criminal gang” as “[1] an ongoing formal

or informal organization, association, or group of three or more persons” that “[2]

has as one of its primary activities the commission of one or more of the offenses

listed in * * *” R.C. 2923.41(B), that “[3] has a common name or one or more

common identifying signs, symbols, or colors,” and [4] in which the associated

“persons * * * individually or collectively engage in or have engaged in a pattern of

criminal gang activity.” R.C. 2923.41(A). A partial list of the offenses in R.C.

2923.41(B) includes felonies, violent offenses, trafficking offenses in violation of

R.C. 2925.03, and improperly handling firearms in a motor vehicle in violation of

R.C. 2923.16. R.C. 2923.41(B)(1).

       {¶96} R.C. 2923.41(B) defines when a “pattern of criminal gang activity”

exists. R.C. 2923.41(B). First, pursuant to R.C. 2923.41(B)(1), the

       persons in the criminal gang [must] have committed, attempted
       to commit, conspired to commit, been complicitors in the
       commission of, or solicited, coerced, or intimidated another to
       commit, attempt to commit, conspire to commit, or be in
       complicity in the commission of two or more of any of the
       following offenses:


                                        -41-
Case No. 1-20-46


        (a) A felony or an act committed by a juvenile that would be a
        felony if committed by an adult;

        (b) An offense of violence or an act committed by a juvenile that
        would be an offense of violence if committed by an adult;

        (c) A violation of section 2907.04, 2909.06, 2911.211, 2917.04,
        2919.23, or 2919.24 of the Revised Code, section 2921.04 or
        2923.16 of the Revised Code, section 2925.03 of the Revised Code
        if the offense is trafficking in marihuana, or section 2927.12 of the
        Revised Code.4

R.C. 2923.41(B)(1). Second, pursuant to R.C. 2923.41(B)(2),

        the following [must] apply with respect to the offenses that are
        listed in [R.C. 2923.41(B)(1)] * * * and that persons in the criminal
        gang committed, attempted to commit, conspired to commit, were
        in complicity in committing, or solicited, coerced, or intimidated
        another to commit, attempt to commit, conspire to commit, or be
        in complicity in committing:

        (a) At least one of the two or more offenses is a felony.

        (b) At least one of those two or more offenses occurs on or after
        January 1, 1999.

        (c) The last of those two or more offenses occurs within five years
        after at least one of those offenses.

        (d) The two or more offenses are committed on separate occasions
        or by two or more persons.




4
  The offenses listed in R.C. 2923.41(B)(1)(c) include unlawful sexual conduct with a minor in violation of
R.C. 2907.04; criminal damaging or endangering in violation of R.C. 2909.06; aggravated trespass in
violation of R.C. 2911.211; failure to disperse in violation of R.C. 2917.04; interference with custody in
violation of R.C. 2919.23; contributing to unruliness or delinquency in violation of R.C. 2919.24;
intimidation of an attorney, victim, or witness in a criminal case in violation of R.C. 2921.04; improperly
handling firearms in a motor vehicle in violation of R.C. 2923.16; trafficking offenses in violation of R.C.
2925.03 “if the offense is trafficking in marihuana”; and ethnic intimidation in violation of R.C. 2927.12.
(Emphasis added.) R.C. 2923.41(B)(1)(c).

                                                   -42-
Case No. 1-20-46


R.C. 2923.41(B)(2). The definition of “criminal conduct” in R.C. 2923.41(C)

includes the following:

       the commission of, an attempt to commit, a conspiracy to commit,
       complicity in the commission of, or solicitation, coercion, or
       intimidation of another to commit, attempt to commit, conspire to
       commit, or be in complicity in the commission of an offense listed
       in [R.C. 2923.41(B)(1)] * * *.

R.C. 2923.41(C). Again, R.C. 2923.41(B)(1) lists felony offenses, offenses of

violence, and various other offenses that include improperly handling a firearm in a

motor vehicle in violation of R.C. 2923.16. R.C. 2923.41(B)(1). See Tr. 864-869.

       {¶97} As to sufficiency of the evidence, Detective Stechschulte testified that,

in recent years, gangs have transitioned from being larger associations to being

smaller associations that would form local alliances with each other. Tr. 607-608.

In his testimony, he mentioned that North Side, East Side, and South Side gangs

(“South Side”) are operating in the Lima area. Tr. 618, 624. The North Side

encompasses a gang called the Most Demanded Boys (“MDB”). Tr. 624.

       {¶98} Detective Stechschulte said that, in the Lima area, the South Side

gangs have “kind of aligned themselves a lot of times with * * * [the] East Side”

gangs. Tr. 618. The East Side encompasses a gang called “Manniworld.” Tr. 610,

668-669. The name “Manniworld” came “from Damani McMillan who was killed

in a car crash up in Detroit several years ago and a lot of the individuals that began

Manniworld were friends of his and classmates of his.” Tr. 616. Detective

Stechschulte indicated that East Side gangs were in conflict with North Side gangs.

                                        -43-
Case No. 1-20-46


Tr. 687. Patrolman Crish also affirmed that North Side and East Side were “rival”

gangs. Tr. 363.

       {¶99} Detective Stechschulte testified that these gangs were involved in drug

trafficking and that this was “normally one of the[ir] primar[y] activities.” Tr. 610.

He also stated that these gangs were also involved in robberies, burglaries,

prostitution, human trafficking, and other fraudulent activities. Tr. 611. He stated

that the gangs engage in “felonious assaults that may or may not be associated with

one of those primary crimes to gain money * * *.” Tr. 612. However, he also stated

that the gangs sometimes engage in violent crimes “as a retaliatory thing against

another one of those gangs * * *.” Tr. 612. He affirmed that the “primary activities”

of the East Side gang are “to commit * * * felonies[.]” Tr. 642.

       {¶100} Detective Stechschulte testified that Laws was a part of East Side and

Manniworld while Omosikeji was part of North Side and MDB. Tr. 616. He

indicated that Laws’s death was the culmination of an “ongoing feud” between

Laws and Omosikeji. Tr. 641. Smith, who was with Omosikeji at the time that

Laws was shot, was also affiliated with North Side and MDB. Tr. 624, 686. Smith’s

brother was Romelo, who was an original member of MDB. Tr. 624-625. Detective

Stechschulte testified that the Laws’s shooting was a “big spark” that “inflamed”

tensions between East Side and North Side gangs. Tr. 688.

       {¶101} From his experience, Detective Stechschulte had come to know that

Hezekiah was with the Manniworld and East Side; Allen was with South Side; and

                                        -44-
Case No. 1-20-46


Manley was with Manniworld and East Side. Tr. 643-644. He also said that

Wilson’s brother, Danarius Wilson (“Danarius”), was affiliated with Manniworld

and East Side. Tr. 644. Danarius was apparently “best friends” with Laws and was

a pallbearer at Laws’s funeral. Tr. 645.

       {¶102} The prosecutor asked whether Wilson was “associated with the East

Side gang * * *[.]” Tr. 662. Detective Stechschulte affirmed that Wilson was East

Side but testified that Wilson had more of a “hybrid” affiliation with gangs in in the

Lima area, being associated with the South Side, East Side, and Outlaw gangs in the

Lima area. Tr. 642, 662. The State introduced several videos and pictures of Wilson

making hand gestures that are associated with the Manniworld gang. Tr. 632-633,

636, 638, 639, 735, 742. Ex. 103, 106, 107, 109, 113. In a number of these pictures,

Wilson was alongside Allen. Tr. 639. Ex. 103, 106, 107, 109.

       {¶103} Detective Stechschulte also testified that correctional institutions will

often keep records of gang affiliations of inmates because members of rival gangs

generally need to be separated from each other. Tr. 646. In addition to Danarius,

Wilson, Hezekiah, Allen, Manley, and Laws, Detective Stechschulte testified about

at least nine other individuals who were affiliated with East Side. Tr. 643, 645, 646,

648, 649, 650, 651, 653, 656, 658. See Tr. 665. He detailed a number of homicides,

robberies, and shootings that different combinations of these nine individuals had

committed in concert with each other at different times. Tr. 642-660. He stated that



                                         -45-
Case No. 1-20-46


these individuals had received felony convictions for the multiple offenses of

violence that he listed in his testimony. Tr. 663-664.

       {¶104} Detective Stechschulte stated that his testimony regarding these

individuals was based on his investigative experience and his personal knowledge.

Tr. 660, 663. He further testified that “the majority of the shooting homicides that

[he had] * * * dealt with are East Siders * * * committing those.” Tr. 662. Detective

Stechschulte stated that he knows that all of the offenses about which he testified

happened after January 1, 1999 because he was not an investigator until 2007. Tr.

664. He also affirmed that “the latest of th[e]se offenses occurred within five years

of a prior such offense” and that these “offenses occurred on at least two different

occasions or by two or more members of the gang[.]”              Tr. 665.   Detective

Stechschulte documented his findings in a report that was admitted into evidence.

Tr. 774. Ex. 112.

       {¶105} Further,     Investigator     Aaron     Montgomery        (“Investigator

Montgomery”), who works for the Lima Police Department, testified about roughly

forty individuals affiliated with East Side. Tr. 512-524. He listed the offenses that

he had uncovered in the process of investigating each of these individuals. Tr. 512-

524. These offenses included homicide, shootings, drug possession, and robberies.

Tr. 514, 515, 516, 517, 519, 520, 521. Investigator Montgomery affirmed that he

detailed “offenses of violence, felonies, and felony drug instances * * * [.]” Tr. 524.



                                          -46-
Case No. 1-20-46


He also affirmed that the information relayed in his testimony came from his

personal experience. Tr. 524.

       {¶106} During his interview with the police, Wilson admitted that he had

been at Laws’s funeral on June 21, 2019. Ex. 102. Tr. 711. Maria testified that she

was driving from Laws’s funeral on Cole Street with Hezekiah, Wilson, Allen, and

Manley. Tr. 325. In footage from security cameras located around Wally’s, Maria’s

white car can be seen driving past the gas station and doing a U-turn to come back

towards Wally’s. Ex. 22. Detective Stechschulte stated the police interpreted this

to mean that “some conversation occurred in that car prior to this * * *.” Tr. 694.

“They just didn’t have a vision or a premonition that Romelo Blackman was sitting

back there * * *. They saw him when they drove past.” Tr. 694.

       {¶107} Further, in this footage, Maria’s car can be seen stopped on Cole

Street while Hezekiah, Allen, and Wilson then got out of the car. Ex. 22. As

Hezekiah, Allen, and Wilson walked together towards the carwash area, Maria

pulled into Wally’s parking lot. Ex. 22. Tr. 695. Manley then got out of Maria’s

car; walked into the gas station; and then returned to Maria’s car. Ex. 22. Detective

Stechschulte noted that Manley did not flinch as he was walking back to Maria’s

car when the gunfire began. Tr. 695. For this reason, as he was investigating this

incident, Detective Stechschulte believed that Manley “knew that those shots were

going to be fired * * * and the only way he would know is if they talked about it

before the car parked and let the three individuals out * * *.” Tr. 695.

                                        -47-
Case No. 1-20-46


       {¶108} Detective Stechschulte also pointed to the fact that Romelo’s

testimony “that he didn’t really have any beef, any problems with * * * Eric Wilson,

Jr. at all up to this date [June 21, 2019]” as an indication that this incident on June

21, 2019 was retaliation by the East Side gang against the North Side gang for

Laws’s death. Tr. 687. He testified that he could uncover no other tensions or issues

between Wilson and Romelo or between Wilson and Cartagena. Tr. 716. Further,

the State introduced evidence that Wilson did not act alone in firing at Romelo.

Wilson was one of three individuals who got out of Maria’s car. Ex. 22. Kamler

saw two individuals firing guns from the carwash area. Tr. 218. Mayer testified

that Hezekiah was standing with one or two others when the shots were fired. Tr.

206. Kramer determined that, of the nineteen shell casings found at Wally’s, eleven

came from one gun, and eight came from another gun. Ex. 97. Tr. 585.

       {¶109} Finally, felonious assault in violation of R.C. 2903.11 and

discharging a firearm at or into a habitation in violation of R.C. 2923.161 are listed

as “[o]ffense[s] of violence” in R.C. 2901.01. R.C. 2901.01. See Tr. 865. See R.C.

2923.41(B)(1)(b), (C). Additionally, Wilson was convicted of improperly handling

a firearm in a motor vehicle in violation of R.C. 2923.16.                  See R.C.

2923.41(B)(1)(c), (C). He was also convicted of three other felony offenses that do

not include the convictions he received for offenses of violence, the offense of

improperly handling a firearm in a motor vehicle, or the offense of participating in

a criminal gang. Doc. 4. Tr. 865. See R.C. 2923.41(B)(1)(a), (C). We previously

                                         -48-
Case No. 1-20-46


found these other convictions to be supported by sufficient evidence and not against

the manifest weight of the evidence in our analysis of this assignment of error. Thus,

having reviewed the evidence presented at trial, we conclude that the State presented

sufficient evidence from which a reasonable trier of fact could determine that

Wilson was guilty of participating in a criminal gang.

       {¶110} As to the manifest weight of the evidence, we again reincorporate the

evidence that we considered in the manifest weight analysis conducted under the

first count of felonious assault. Having examined the materials presented at trial,

we conclude that the conviction on this charge is not against the manifest weight of

the evidence.

       {¶111} Firearm Specifications: To establish a firearm specification under

R.C. 2941.145(A), the State must prove that the defendant “[1] had a firearm on or

about [his] * * * person or under the offender’s control while committing the offense

[2] and displayed the firearm, brandished the firearm * * *, or used it to facilitate

the offense.” R.C. 2941.145(A). See Tr. 882. In this case, there were firearm

specifications for both counts of felonious assault; the count of discharging a firearm

on or near prohibited premises; the count of discharging a firearm at or into a

habitation; and the count of participating in a criminal gang. Doc. 4.

       {¶112} As to the sufficiency of the evidence, Wall testified that, on June 21,

2019, she saw Wilson fire a gun from near the third bay of the carwash next to

Wally’s. Tr. 232, 238. Wall also testified that Wilson pointed the firearm directly

                                         -49-
Case No. 1-20-46


at her; that he was waving the firearm; and that he had been shooting wildly. Tr.

232, 236, 237.     Further, Maria also testified that she saw Wilson firing a gun at

Wally’s, though she stated that she could not recall whether he was at one of the

bays at the carwash. Tr. 329-330. Eleven shell casings found in the area around the

third bay of the carwash. Tr. 431, 438. Ex. 31. These casings link the weapon that

Wall saw Wilson firing to the offenses that carried firearm specifications.

       {¶113} As to the two charges of felonious assault, Cartagena and Romelo

heard multiple gunshots being fired at them as they pulled out of Wally’s. Tr. 282,

288, 405, 406. The police also discovered multiple bullet holes in the pickup

Cartagena was driving. Tr. 382, 463-464. Ex. 19-21, 82-86. The State introduced

evidence that a bullet had been recovered from Romelo’s headrest in Cartagena’s

pickup truck. Tr. 382, 465. Ex. 87. Kramer testified that he determined that this

bullet had been fired by the same gun from which the eleven shell casings found at

the third bay of the carwash had originated. Tr. 585. Ex. 97.

       {¶114} As to the charge of discharging a firearm on or near prohibited

premises, Officer Carman testified that he took pictures of several bullet holes in

two cars that were located in a driveway across the street from Wally’s. Tr. 454.

Ex. 76-78. He also saw several trees on the other side of the street that had bullet

holes in them. Tr. 453, 455. Ex. 79-80. Custer testified that his house had been

struck by gunfire and that he lived on the other side of Cole Street from Wally’s.



                                        -50-
Case No. 1-20-46


Tr. 248. Ex. 11-17. Further, Cartagena and Romelo testified that their pickup truck

was being fired at while they were on the roadway. Tr. 282, 288, 405, 406.

       {¶115} As to the charge of discharging a firearm at or into a habitation,

Custer testified that his house had been hit by gunfire at the time of the shooting on

June 21, 2019. Tr. 248. Kramer determined that a bullet removed from Custer’s

house was fired from the same gun from which the eleven shell casings found

around the third bay of the carwash had originated. Tr. 585. Ex. 97.

       {¶116} As to the charge of participating in a criminal gang, the criminal

conduct, as defined by R.C. 2923.41(C), that Wilson undertook to further the

interests of the East Side gang was composed of felonies, offenses of violence, and

a violation of R.C. 2923.16 that each involved the use of a firearm. Tr. 232, 237-

238, 276, 288 331, 405-406, 585-587. Ex. 22. Doc. 4. See Tr. 714-716. See R.C.

2923.41(C). Thus, having reviewed the evidence presented at trial, we conclude

that the State presented sufficient evidence to support the five firearm specifications

in this case.

       {¶117} As to the manifest weight of the evidence for these five firearm

specifications, we again reincorporate the manifest weight analysis conducted under

the first count of felonious assault. Having examined the materials presented at trial,

we conclude that the convictions for the five firearms specifications are not against

the manifest weight of the evidence.



                                         -51-
Case No. 1-20-46


       {¶118} Criminal Gang Activity Specifications: To establish a criminal gang

activity specification under R.C. 2941.142(A), the State must prove that the

defendant “[1] committed the felony that is an offense of violence [2] while

participating in a criminal gang.” R.C. 2941.142(A). See Tr. 885. In this case,

there were three criminal gang activity specifications for both counts of felonious

assault and for the count of improperly discharging a firearm into a habitation. Doc.

4. R.C. 2901.01 classifies felonious assault in violation of R.C. 2903.11 and

improperly discharging a firearm into a habitation in violation of R.C. 2923.161 as

“[o]ffense[s] of violence.” R.C. 2901.01. See Doc. 4.

       {¶119} We turn now to examining whether the State established that these

felony offenses of violence were committed “while participating in a criminal

gang.” R.C. 2941.142(A). In this case, Detective Basinger testified that Omosikeji

admitted to shooting and killing Laws on June 14, 2019. Tr. 197. Detective

Stechschulte testified that Omosikeji was affiliated with North Side; that Laws was

affiliated with East Side; and that Laws’s death inflamed tensions between these

two gangs. Tr. 616, 679, 688, 691. Patrolman Crish testified that he anticipated

retaliation after hearing of Laws’s death. Tr. 361.

       {¶120} Detective Stechschulte testified that Smith, who was with Omosikeji

at the time that Laws was shot, was Romelo’s brother. Tr. 625. He further testified

that Smith and Romelo were affiliated with MDB and North Side. Tr. 625, 686-

687. Hezekiah, Allen, Manley, and Wilson were affiliated with East Side and

                                        -52-
Case No. 1-20-46


attended Laws’s funeral just before the shooting on June 21, 2019. Tr. 323-324,

362, 364, 390, 617, 618, 623, 624-625, 643-644, 679, 686.

       {¶121} The State introduced video footage from the security cameras around

Wally’s. Ex. 22. In this footage, Maria can be seen doing a U-turn on Cole Street

to head back towards Wally’s; letting Hezekiah, Allen, and Wilson out of her

vehicle together; and then pulling into Wally’s parking lot. Ex. 22. Hezekiah,

Allen, and Wilson then headed towards the area around the carwash. Ex. 22.

Shortly after Cartagena pulled his pickup out of Wally’s parking lot and onto Cole

Street, his vehicle was struck by gunfire. Tr. 405, 406.

       {¶122} Kamler’s testimony that he saw two shooters present at Wally’s. Tr.

218. Wall and Maria testified that they observed Wilson firing a gun next to the

carwash. Tr. 232, 237-238, 331. Thus, Wilson was one of two people firing at

Cartagena’s pickup truck. Further, the police recovered shell casings that were fired

by two different guns and in two different areas next to the carwash. Tr. 431-432,

585. Ex. 97. This testimony indicates that Wilson acted in concert with other

members of East Side on June 21, 2019.

       {¶123} Detective Stechschulte testified that Romelo “was obviously the

target” of this shooting. Tr. 715. However, Romelo testified that he had never had

any issues with Wilson prior to June 21, 2019. Tr. 411. Detective Stechschulte

stated that he could not uncover any tensions between Romelo and Wilson. Tr. 716.

He testified that Wilson’s involvement in this shooting made sense in the context of

                                        -53-
Case No. 1-20-46


“the Christian Laws homicide, back to North Side/East Side.” Tr. 715. These facts

are what led Detective Stechschulte to a conclusion as to whether the June 21, 2019

shooting * * * furthered the interest of the East Side gang[.]” Tr. 714. This

information provides sufficient evidence to support the conclusion that Wilson was

participating in criminal gang activity when he repeatedly discharged a firearm next

to the carwash on June 21, 2019.

       {¶124} In concert with Wall’s testimony and the results from Kramer’s tests,

the bullet lodged in Custer’s house connects Wilson’s participation in the criminal

gang activity to his conviction for improperly discharging a firearm into a habitation

in violation of R.C. 2923.161. Tr. 232, 236, 237-238, 585. Ex. 97. Similarly, in

connection with Wall’s testimony and the results from Kramer’s tests, the bullet

recovered from the headrest in Cartagena’s pickup truck links Wilson’s

participation in the criminal gang activity to his convictions for felonious assault.

Tr. 232, 236, 237-238, 585. Ex. 97. Having reviewed the evidence presented at

trial, we conclude that the State presented sufficient evidence for the three criminal

gang activity specifications in this case.

       {¶125} As to the manifest weight of the evidence for these three criminal

gang activity specifications, we again reincorporate the manifest weight analysis

conducted under the first count of felonious assault. Having examined the materials

presented at trial, we conclude that the convictions for the three criminal gang

activity specifications are not against the manifest weight of the evidence.

                                         -54-
Case No. 1-20-46


       {¶126} Specification for Forfeiture of a Weapon: To establish a specification

concerning forfeiture of a firearm under R.C. 2941.1417(A), the State must prove

that the defendant “[1] was the owner and/or possessor of a handgun” that “[2] was

an instrumentality that the defendant used or intended to use in the commission or

facilitation of the offense * * *.” Tr. 891. See R.C. 2941.1417(A). In this case, this

specification accompanied the charge of carrying a concealed weapon. Doc. 4.

       {¶127} In this case, Maria and Wall testified that Wilson was firing a gun

next to the carwash at Wally’s on June 21, 2019. Tr. 237-238, 331. Wall indicated

that Wilson was standing next to the third bay of the carwash when he was firing

his gun. Tr. 232. Kramer testified that the eleven shell casings found by the third

bay of the carwash were fired by the gun that is subject to this forfeiture is

specification. Tr. 585. Ex. 97. Having reviewed the evidence presented at trial, we

conclude that the State presented sufficient evidence for this forfeiture of a weapon

specification.

       {¶128} As to the manifest weight of the evidence for this forfeiture

specification, we again reincorporate the manifest weight analysis conducted under

the first count of felonious assault. Having examined the materials presented at trial,

we conclude that the conviction on this forfeiture specification is not against the

manifest weight of the evidence.

       {¶129} In conclusion, having examined each of Wilson’s convictions, we

conclude that the State satisfied its burden of production by providing some

                                         -55-
Case No. 1-20-46


evidence for each of essential elements for the crimes charged. Further, the State

met its burden of persuasion as a review of the record makes clear that these

convictions were not against the manifest weight of the evidence. For these reasons,

Wilson’s first and second assignments of error are overruled.

                             Third Assignment of Error

       {¶130} Wilson asserts that he was denied his right to the effective assistance

of counsel. He argues that defense counsel failed to call an expert witness and

alleges that defense counsel had a conflict of interest.

                                   Legal Standard

       {¶131} “Under Ohio law, ‘a properly licensed attorney is presumed to carry

out his duties in a competent manner.’” State v. Harvey, 3d Dist. Marion No. 9-19-

34, 2020-Ohio-329, ¶ 57, quoting State v. Gee, 3d Dist. Putnam No. 12-92-9, 1993

WL 270995 (July 22, 1993). “For this reason, the appellant has the burden of

proving that he or she was denied the right to the effective assistance of counsel.”

State v. Cartlidge, 3d Dist. Seneca No. 13-19-44, 2020-Ohio-3615, ¶ 39. “In order

to prove an ineffective assistance of counsel claim, the appellant must carry the

burden of establishing (1) that his or her counsel’s performance was deficient and

(2) that this deficient performance prejudiced the defendant.” State v. McWay, 3d

Dist. Allen No. 1-17-14, 2018-Ohio-3618, ¶ 24, quoting Strickland v. Washington,

466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).



                                         -56-
Case No. 1-20-46


       {¶132} In order to establish deficient performance, the appellant must

demonstrate that trial “counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”

Howton, supra, ¶ 35, quoting Strickland at 687, 466 U.S. 668, 687, 104 S.Ct. 2052.

“[D]ebatable trial tactics do not establish ineffective assistance of counsel.” State

v. Queen, 3d Dist. Logan No. 8-19-41, 2020-Ohio-618, ¶ 14, quoting State v.

Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 101.

       {¶133} “In order to establish prejudice, ‘the defendant must show a

reasonable probability that, but for counsel’s errors, the result of the proceeding

would have been different.’” State v. Berry, 3d Dist. Union No. 14-20-05, 2021-

Ohio-1132, ¶ 122, quoting State v. Bibbs, 2016-Ohio-8396, 78 N.E.3d 343, ¶ 13 (3d

Dist.). If the appellant does not establish one of these two prongs, the appellate court

does not need to consider the facts of the case under the other prong of the test. State

v. Baker, 3d Dist. Allen No. 1-17-61, 2018-Ohio-3431, ¶ 19, citing State v. Walker,

2016-Ohio-3499, 66 N.E.3d 349, ¶ 20 (3d Dist.).

                                    Legal Analysis

       {¶134} Wilson raises two main arguments to establish that his trial counsel

was ineffective. First, he argues that defense counsel was ineffective for failing to

call an expert witness. As an initial matter, we note that “[a] decision by trial

counsel not to call an expert witness generally will not sustain a claim of ineffective



                                         -57-
Case No. 1-20-46


assistance of counsel.” State v. Conaway, 109 Ohio St.3d 412, 2006-Ohio-2815,

848 N.E.2d 810, ¶ 118.

       In fact, in many criminal cases trial counsel’s decision not to seek
       expert testimony ‘is unquestionably tactical because such an
       expert might uncover evidence that further inculpates the
       defendant.’ State v. Glover, [12th Dist.] Clermont App. No.
       CA2001-12-102, 2002-Ohio-6392, 2002 WL 31647905, at ¶ 95.
       “Further, even if the wisdom of such an approach is debatable,
       ‘debatable trial tactics’ do not constitute ineffective assistance of
       counsel.” Id., quoting State v. Clayton (1980), 62 Ohio St.2d 45,
       49, 16 O.O.3d 35, 402 N.E.2d 1189.

Costell, supra, at ¶ 32, quoting State v. Samatar, 152 Ohio App.3d 311, 2003-Ohio-

1639, 787 N.E.2d 691 (10th Dist.). Trial counsel’s “decision to rely on [the] * * *

cross-examination” of the State’s expert witnesses “should be viewed as a legitimate

‘tactical decision.’” State v. Hartman, 93 Ohio St.3d 274, 299, 2001-Ohio-1580,

754 N.E.2d 1150, 1177 (2001).

       {¶135} On appeal, Wilson merely asserts that his trial counsel’s decision not

to call an expert witness constituted deficient performance. This does not establish

the first prong of an ineffective assistance of counsel claim. Further, Wilson does

not explain how calling an expert witness would have changed the outcome of his

trial. He merely alleges that the testimony of an expert witness for the Defense

“would have been able to rebut the state’s testimony * * *.” Appellant’s Brief, 7.

However, he offers no evidence in support of this contention, rendering this

argument speculative. Hartman at 299 (finding that evidence of what an expert



                                       -58-
Case No. 1-20-46


would have testified about would usually be established by materials outside of the

record, generally placing such a challenge outside of the scope of a direct appeal).

       {¶136} Second, Wilson alleges that defense counsel previously represented

Omosikeji when he was prosecuted for his involvement in the shooting death of

Laws (“the Laws case”). He then argues that this prior representation created a

conflict of interest that deprived him of his right to the effective assistance of

counsel. “A criminal defendant’s Sixth Amendment right to the effective assistance

of counsel encompasses both the right to competent representation and the right to

representation that is free from conflicts of interest.” State v. Barrow, 2018-Ohio-

1703, 111 N.E.3d 714, ¶ 36 (1st Dist.).

       {¶137} A “conflict of interest” refers to a “circumstance[] in which regard

for one duty tends to lead to disregard of another duty * * *.” State v. Hathaway,

2015-Ohio-5488, 55 N.E.3d 634, ¶ 14 (2d Dist.).

       A possible conflict of interest exists where the ‘interests of the
       defendants may diverge at some point so as to place the attorney
       under inconsistent duties.’ (Emphasis added.) State v. Dillon
       (1995), 74 Ohio St.3d 166, 168, 657 N.E.2d 273, 275-276, quoting
       Cuyler[ v. Sullivan], 446 U.S. [355,] 356, 100 S.Ct. [1708,] 1722, 64
       L.Ed.2d [333,] 351-352, fn. 3. It follows, then, that an actual
       conflict of interest exists if, ‘during the course of the
       representation, the defendants’ interests do diverge with respect
       to a material factual or legal issue or to a course of action.’
       (Emphasis added.) Id. at 169, 657 N.E.2d at 276, quoting Cuyler,
       446 U.S. at 356, 100 S.Ct. at 1722, 64 L.Ed.2d at 351–352, fn. 3;
       see, also, Winkler[ v. Keane], 7 F.3d [304,] 307 [(C.A.2 1993)].
       Indeed, we have said that a lawyer represents conflicting interests
       ‘when, on behalf of one client, it is his duty to contend for that


                                          -59-
Case No. 1-20-46


       which duty to another client requires him to oppose.’ [State v.]
       Manross, 40 Ohio St.3d [180,] 182, 532 N.E.2d [735,] 738 [(1988)].

(Emphasis sic.) State v. Gillard, 78 Ohio St.3d 548, 1997-Ohio-183, 679 N.E.2d

276 (1997).

       A defendant who claims he was denied the right to conflict-free
       counsel must demonstrate that ‘an actual conflict of interest’
       adversely affected his lawyer’s performance. Wood [v. Georgia,
       450 U.S. 261,] 273, 101 S.Ct. 1097[, 457 L.Ed.2d 220 (1981)]; Moss
       [v. United States, 323 F.3d 445,] 459-460 [(6th Cir. 2003)]. ‘A
       possible conflict is insufficient.’ State v. Getsy, 84 Ohio St.3d 180,
       187, 702 N.E.2d 866 (1998).

Barrow at ¶ 37. See Manross at 182. Thus, “a defendant must show that his interests

diverge with respect to a material factual or legal issue or to a course of action with

the other represented party in order to show an actual conflict.” State v. McDonald,

4th Dist. Lawrence No. 09CA4, 2009-Ohio-5132, ¶ 16.

       Conflicts may arise when an attorney simultaneously represents
       clients with different interests (multiple [or simultaneous]
       representation), or when an attorney representing a defendant
       has previously represented codefendants or trial witnesses
       (successive representation).

State v. Buck, 2017-Ohio-8242, 100 N.E.3d 118, ¶ 91 (1st Dist.), quoting Moss at

459. “Simultaneous and successive representation differs materially because in the

latter, the attorney is no longer beholden to the former client.” State v. Jones, 5th

Dist. Stark Nos. 2007-CA-00041, 2007-CA-00077, 2008-Ohio-1068, ¶ 77. For this

reason, “[i]t is more difficult for a defendant to show that counsel actively




                                         -60-
Case No. 1-20-46


represented conflicting interests in cases of successive rather than simultaneous

representation.” Moss at 459.

        {¶138} The record does not contain any information that establishes that

defense counsel represented Omosikeji in the Laws case. However, even assuming

that defense counsel was involved in this prior representation, Wilson has not

established an ineffective assistance of counsel claim because his arguments do not

demonstrate that an actual conflict of interest existed in this case.5 Wilson has not

explained how his interests diverged from or were adverse to Omosikeji’s interests

on any factual or legal issue. Further, the evidence in the record contains no

indication that defense counsel’s prior representation of Omosikeji in the Laws case

and his representation of Wilson would have involved any conflicting duties.

        {¶139} Further, in cases involving successive representation, the prior clients

that are typically the basis of an alleged conflict of interest are “codefendants or trial

witnesses * * *.” Buck, supra, at ¶ 91, quoting Moss, supra, at 459. In this case,

Omosikeji was neither one of Wilson’s codefendants nor a witness in Wilson’s trial.

But in his brief, Wilson argues that defense counsel should have called Omosikeji

as a witness and then suggests that Omosikeji was not called because of this alleged

conflict of interest. Appellant’s Brief, 8.




5
 In its brief, the State admits that defense counsel had previously represented Omosikeji in the Laws case.
Appellee’s Brief, 16.

                                                  -61-
Case No. 1-20-46


       {¶140} However, there is no indication that Omosikeji would have had any

relevant testimony to offer in Wilson’s case. In the absence of any evidence that

would substantiate the allegation that there was an actual conflict of interest, this

argument is ultimately a claim that defense counsel was ineffective for failing to

call Omosikeji as a witness at trial with some added speculation as to why defense

counsel did not call him. A trial counsel’s decision not to call a witness lies within

the realm of debatable trial tactics and does not, therefore, generally provide a basis

for an ineffective assistance of counsel claim. State v. Risner, 3d Dist. Wyandot

No. 16-20-05, 2021-Ohio-342, ¶ 28. Thus, Wilson has not established that an actual

conflict of interest existed in this case or that defense counsel’s performance was

deficient. Accordingly, this argument is without merit.

       {¶141} In this assignment of error, Wilson concludes by arguing that the

cumulative effect of his trial counsel’s errors at trial was significant enough to deny

him his right to the effective assistance of counsel. However, Wilson has not

demonstrated that his trial counsel committed any errors that constituted deficient

performance or that affected the outcome of his trial. As such, this argument is

without merit. Since Wilson has not carried the burden of establishing an ineffective

assistance of counsel claim, his third assignment of error is overruled.

                            Seventh Assignment of Error

       {¶142} Wilson asserts two main arguments. First, he asserts that the trial

court failed to consider the sentencing factors in R.C. 2929.11 and R.C. 2929.12.

                                         -62-
Case No. 1-20-46


Second, he also argues that the trial court erred in imposing his sentences

consecutively. We will consider these arguments in separate analyses.

                       Legal Standard for Sentencing Factors

       {¶143} In rendering a sentence, “[t]he trial court has full discretion to impose

any sentence within the authorized statutory range * * *.” State v. Dayton, 3d Dist.

Union No. 14-16-05, 2016-Ohio-7178, ¶ 15, quoting State v. King, 2013-Ohio-

2021, 992 N.E.2d 491, ¶ 45 (2d Dist.). However, in this process, trial courts are to

sentence convicted felons in accordance with the overriding purposes of felony

sentencing, which

       are to protect the public from future crime by the offender and
       others, to punish the offender, and to promote the effective
       rehabilitation of the offender using the minimum sanctions that
       the court determines accomplish those purposes without imposing
       an unnecessary burden on state or local government resources.
       To achieve those purposes, the sentencing court shall consider the
       need for incapacitating the offender, deterring the offender and
       others from future crime, rehabilitating the offender, and making
       restitution to the victim of the offense, the public, or both.

R.C. 2929.11. “To effectuate compliance with these overriding purposes, the Ohio

Revised Code requires the trial court to consider a number of factors listed in R.C.

2929.12.” State v. Walton, 3d Dist. Logan No. 8-17-55, 2018-Ohio-1680, ¶ 6. “The

R.C. 2929.12 factors direct the trial court to evaluate the seriousness of the offense

and the likelihood of recidivism.” Berry, supra, at ¶ 137, citing R.C. 2929.12.

       {¶144} If the defendant establishes by clear and convincing evidence that his

or her sentence is “(1) contrary to law and/or (2) unsupported by the record,” an

                                         -63-
Case No. 1-20-46


appellate court has the authority, pursuant to R.C. 2953.08(G)(2), “to increase,

reduce, or otherwise modify a sentence * * *.” State v. McGowan, 147 Ohio St.3d

166, 2016-Ohio-2971, 62 N.E.3d 178, ¶ 1. However, following the Ohio Supreme

Court’s holding in State v. Jones,

       R.C. 2953.08(G)(2)(b) ‘does not provide a basis for an appellate
       court to modify or vacate a sentence based on its view that the
       sentence is not supported by the record under R.C. 2929.11 and
       2929.12.’ * * * [State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-
       6729, 169 N.E.3d 649,] ¶ 39. * * * R.C. 2953.08(G)(2)(a) permits
       an appellate court to modify or vacate a sentence if the appellate
       court clearly and convincingly finds that the record does not
       support the sentencing court’s findings under certain specified
       statutory provisions. Id. at ¶ 28. However, R.C. 2929.11 and
       2929.12 are not among the statutory provisions listed in R.C.
       2953.08(G)(2)(a). Id. Instead, only ‘R.C. 2929.13(B) and (D),
       2929.14(B)(2)(e) and (C)(4), and 2929.20(I) are specified’ in R.C.
       2953.08(G)(2)(a). Id. Furthermore, the court explained that ‘an
       appellate court’s determination that the record does not support
       a sentence does not equate to a determination that the sentence is
       ‘otherwise contrary to law’ as that term is used in R.C.
       2953.08(G)(2)(b).’ Id. at ¶ 32.

State v. Slife, 3d Dist. Auglaize No. 2-20-17, 2021-Ohio-644, ¶ 13. “Thus, * * * an

appellate court may not modify or vacate a felony sentence based upon a finding by

clear and convincing evidence that the record does not support the trial court’s

‘findings’ under R.C. 2929.11 and R.C. 2929.12.” State v. Foster, 3d Dist. Union

No. 14-20-26, 2021-Ohio-1454, ¶ 31.

                       Legal Analysis for Sentencing Factors

       {¶145} Wilson argues that the trial court failed to “consider all of the relevant

factors” in R.C. 2929.11 and R.C. 2929.12. Appellant’s Brief, 17. See Slife at ¶ 8.

                                         -64-
Case No. 1-20-46


However, in its judgment entry, the trial court expressly stated that it had considered

the principles and purposes of felony sentencing as set forth in R.C. 2929.11. Doc.

360. See Tr. 953. Further, at the sentencing hearing, the trial court stated that it had

considered a presentence investigation report for Wilson from a 2015 offense. Tr.

951. The trial court asked the State if Wilson had any convictions since that 2015

offense. Tr. 951. The trial court then conducted an extensive discussion of the

statutory factors listed in R.C. 2929.12. Tr. 956-964. Finally, in its judgment entry,

the trial court listed each of the factors from R.C. 2929.12 that it had found to be

applicable in the case. Doc. 360.

       {¶146} The materials in the record clearly establish that the trial court

considered the purposes and principles of felony sentencing in R.C. 2929.11 in

addition to the relevant statutory factors listed in R.C. 2929.12 before it imposed

Wilson’s sentence in this case. Tr. 952. Doc. 360. Further, Wilson has not

demonstrated that his sentence is clearly and convincingly contrary to law or

identified, in his brief, a basis upon which this Court could vacate or modify his

sentence. For this reason, the first argument under this assignment of error is

without merit.

                     Legal Standard for Consecutive Sentences

       {¶147} R.C. 2929.14(C)(4) governs the imposition of consecutive sentences.

R.C. 2929.14(C)(4). This provision reads, in its relevant part, as follows:



                                         -65-
Case No. 1-20-46


       (4) If multiple prison terms are imposed on an offender for
       convictions of multiple offenses, the court may require the
       offender to serve the prison terms consecutively if the court finds
       that the consecutive service is necessary to protect the public from
       future crime or to punish the offender and that consecutive
       sentences are not disproportionate to the seriousness of the
       offender’s conduct and to the danger the offender poses to the
       public, and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses
       while the offender was awaiting trial or sentencing, was under a
       sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
       of the Revised Code, or was under post-release control for a prior
       offense.

       (b) At least two of the multiple offenses were committed as part of
       one or more courses of conduct, and the harm caused by two or
       more of the multiple offenses so committed was so great or
       unusual that no single prison term for any of the offenses
       committed as part of any of the courses of conduct adequately
       reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from
       future crime by the offender.

R.C. 2929.14(C)(4). The trial court needs only to find that one of the three factors

listed in R.C. 2929.14(C)(4)(a-c) is applicable. State v. Robinson, 3d Dist. Hancock

No. 5-16-13, 2017-Ohio-2703, ¶ 12.

       {¶148} “[T]he record must contain a basis upon which a reviewing court can

determine that the trial court made the findings required by R.C. 2929.14(C)(4)

before it imposed consecutive sentences.” State v. Rodriguez, 3d Dist. Hancock

Nos. 5-19-40 and 5-19-41, 2020-Ohio-2987, ¶ 6, quoting State v. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 28. However, “no statute directs a

                                       -66-
Case No. 1-20-46


sentencing court to give or state reasons supporting imposition of consecutive

sentences.” Bonnell at ¶ 27.

       {¶149} “Under R.C. 2953.08(G)(2), an appellate court will reverse a

sentence ‘only if it determines by clear and convincing evidence that the record does

not support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.’” State v. Nienberg, 3d Dist. Putnam Nos. 12-16-15 and

12-16-16, 2017-Ohio-2920, ¶ 8, quoting State v. Marcum, 146 Ohio St.3d 516,

2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1.

       Clear and convincing evidence is that measure or degree of proof
       which is more than a mere ‘preponderance of the evidence,’ but
       not to the extent of such certainty as is required ‘beyond a
       reasonable doubt’ in criminal cases, and which will produce in the
       mind of the trier of facts a firm belief or conviction as to the facts
       sought to be established.

State v. Taflinger, 3d Dist. Logan No. 8-17-20, 2018-Ohio-456, ¶ 12, quoting Cross

v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118, paragraph three of the syllabus

(1954).

                     Legal Analysis for Consecutive Sentences

       {¶150} At Wilson’s sentencing hearing, the trial court made the following

statements with regard to the imposition of consecutive sentences:

       The Court is going to find that consecutive service is necessary,
       pursuant to 2929.14(C)(4) because the Court finds that
       consecutive service is necessary to protect the public from future
       crime.



                                        -67-
Case No. 1-20-46


       I don’t know that I’ve had a case before me that is more deserving
       of protecting the public from future crime, as well as to punish the
       offender.

       The Court further finds that consecutive service is not
       disproportionate to the seriousness of his conduct and
       particularly to the danger he poses to the public.

       The Court also finds that at least two of the multiple offenses
       [were] committed as part of one or more courses of conduct and
       the harm caused by two or more of the multiple offenses so
       committed was so great or unusual that no single prison term for
       any of the offenses committed as part of any of the courses of
       conduct adequately reflects the seriousness of the defendant’s
       conduct.

       And I would also note when we talk about harm, while Romelo
       Blackman and Jayden Cartagena were specifically referenced as
       victims, Paul Custer is a victim, Cynthia Wall is a victim. Any
       one that was in that area and had to duck or left with the trauma
       of those events was harmed by what this defendant and his
       cohorts decided to do.

       Further, the Court would find that the defendant’s history of
       criminal conduct, particularly the weapons cases and his juvenile
       adjudications, demonstrate that consecutive sentences are
       necessary to protect the public from future crime by the offender.

Tr. 967-969. Further, the trial court not only made these required findings at the

sentencing hearing but also reiterated them in writing in its judgment entry of

sentencing. Doc. 360.

       {¶151} Prior to making these required findings, the trial court conducted an

extensive examination of the facts of this case.        Tr. 956-964.     During this

examination, the trial court noted, when the shooting occurred at Wally’s, “there

were just an incredible amount of people” in the vicinity, including a bus with forty-

                                        -68-
Case No. 1-20-46


eight children on board, “and any one of them * * * with 19 shots could have been

killed. And the people firing those shots didn’t care one bit.” Tr. 962. The trial

court also noted that, when Wilson and his associates

       were in attendance at Christian Laws’ funeral that [they] had
       guns on them [and] were prepared if they saw anybody they
       thought might be remotely tied to the death of Christian Laws
       [and] they were going to get their pound of flesh.

Tr. 958. The trial court considered the evidence regarding Wilson’s connections to

local gangs and found that Wilson’s acts had been “committed as part of an

organized criminal activity.” Tr. 957, 961. The trial court also discussed the harm

to the victims of this case; Wilson’s lack of remorse; and Wilson’s failure to respond

favorably to criminal sanctions in his past. Tr. 956-957, 959.

       {¶152} Having reviewed the evidence in the record, we conclude that the

trial court made the findings required by R.C. 2929.14(C)(4) and conducted an

extensive analysis of various facts from this case that were relevant to these

findings. See also State v. Morgan, 3d Dist. Marion No. 9-21-11, 2021-Ohio-3972,

¶ 7. Wilson has not, with these arguments, demonstrated that the imposition of

consecutive sentences in this case was clearly and convincingly contrary to law.

Thus, Wilson’s second argument under this assignment of error is without merit.

Accordingly, his seventh assignment of error is overruled.




                                        -69-
Case No. 1-20-46


                                   Conclusion

       {¶153} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Allen County Court of Common Pleas is

affirmed.

                                                              Judgment Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/hls




                                       -70-